Exhibit 10.1

EXECUTION COPY

 

LOAN AND SECURITY AGREEMENT

among

PENNYMAC LOAN SERVICES, LLC,

as Borrower,

PRIVATE NATIONAL MORTGAGE ACCEPTANCE COMPANY, LLC,

as Guarantor,

and

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,

as Lender

Dated as of February 1, 2018

 

 

 





--------------------------------------------------------------------------------

 



TABLE OF CONTENTS

 

 

Page

 

 

ARTICLE I      DEFINITIONS AND ACCOUNTING MATTERS


1

Section 1.01      Definitions; Construction


1

Section 1.02      Accounting Matters


2

 

 

ARTICLE II     LOANS, BORROWING, PREPAYMENT


2

Section 2.01      Loans


2

Section 2.02      Note


2

Section 2.03      Borrower Electronic Files and Funding Requests


2

Section 2.04      Borrowing Base Reports


3

Section 2.05      Interest


3

Section 2.06      Increased Capital Costs


4

Section 2.07      Alternate Rate of Interest


4

Section 2.08      Mandatory Repayment of Loans


4

Section 2.09      Optional Prepayment


5

 

 

ARTICLE III    PAYMENTS; COMPUTATIONS; TAXES; FEES


5

Section 3.01      Payments and Computations, Etc.


5

Section 3.02      Taxes


6

Section 3.03      Fees and Expenses


7

 

 

ARTICLE IV   SECURITY INTEREST


7

Section 4.01      Security Interest


7

Section 4.02      Provisions Regarding Pledge of Servicing Rights to Be Included
In Financing Statements


8

Section 4.03      Authorization of Financing Statements


9

Section 4.04      Lender’s Appointment as Attorney In Fact


9

Section 4.05      Release of Security Interest


10

 

 

ARTICLE V     CONDITIONS PRECEDENT


11

Section 5.01      Conditions Precedent


11

Section 5.02      Further Conditions Precedent


11

 

 

ARTICLE VI    REPRESENTATIONS AND WARRANTIES


11

Section 6.01      Representations and Warranties of Each Borrower Party


11

Section 6.02      Representations Concerning the Collateral


15

 

 

ARTICLE VII   COVENANTS


17

Section 7.01      Covenants of Borrower


17

Section 7.02      Notice of Certain Occurrences


23

 





-i-

--------------------------------------------------------------------------------

 



ARTICLE VIII   EVENTS OF DEFAULT


25

Section 8.01      Events of Default


25

Section 8.02      Remedies


27

Section 8.03      Application of Proceeds


29

 

 

ARTICLE IX     ASSIGNMENT


29

Section 9.01      Restrictions on Assignments


29

Section 9.02      Evidence of Assignment; Endorsement on Note


30

Section 9.03      Rights of Assignee


30

Section 9.04      Permitted Participants; Effect


30

Section 9.05      Voting Rights of Participants


31

 

 

ARTICLE X      INDEMNIFICATION


31

Section 10.01    Indemnities by the Borrower


31

Section 10.02    General Provisions


32

 

 

ARTICLE XI     MISCELLANEOUS


32

Section 11.01    Amendments, Etc.


32

Section 11.02    Notices, Etc.


32

Section 11.03    No Waiver; Remedies


32

Section 11.04    Binding Effect; Assignability


33

Section 11.05    GOVERNING LAW; SUBMISSION TO JURISDICTION


33

Section 11.06    Entire Agreement


33

Section 11.07    Acknowledgement


33

Section 11.08    Captions and Cross References


34

Section 11.09    Execution in Counterparts


34

Section 11.10    Confidentiality


34

Section 11.11    Survival


34

Section 11.12    Set-Off


35

Section 11.13    Guaranty


35

 

 

Schedules

 

Schedule I

Definitions

Schedule 5.01

Conditions Precedent to the Effectiveness of this Agreement

Schedule 5.02

Conditions Precedent to each Loan

Schedule 6.01(s)

Borrower’s Existing Financing Facilities

Schedule 6.02

Eligibility Criteria with respect to the Mortgage Loans

Schedule 7.01(bb)

Credit Suisse AG, Cayman Islands Branch Required Investor Reports

Schedule 11.02

Notices

 

Exhibits

 

Exhibit 2.02(a)

Form of Note

Exhibit 2.03

Form of Borrower Funding Request

Exhibit 2.08(a)

Form of Repayment Notice

Exhibit 2.08(b)

Form of Prepayment Notice

 

 



-ii-

--------------------------------------------------------------------------------

 



This LOAN AND SECURITY AGREEMENT (as amended or supplemented from time to time,
this “Agreement”) dated as of February 1, 2018, is among PENNYMAC LOAN SERVICES,
LLC (the “Borrower” or the “Servicer”), PRIVATE NATIONAL MORTGAGE ACCEPTANCE
COMPANY, LLC (the “Guarantor”) and CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH (the
“Lender”).

BACKGROUND

The Borrower wishes to obtain financing from time to time to provide funding for
the origination or acquisition of certain Eligible Servicing Rights (as defined
herein), which Eligible Servicing Rights shall secure Loans (as defined herein)
to be made by the Lender hereunder.

The Lender has agreed, subject to the terms and conditions of this Agreement, to
provide such financing to the Borrower.

Accordingly, for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto hereby agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING MATTERS

Section 1.01    Definitions; Construction.

(a)        Capitalized terms used herein and not otherwise defined herein shall
have the meanings specified in Schedule I.

(b)        All terms used in Article 9 of the UCC, and not specifically defined
herein, are used herein as defined in such Article 9.

(c)        Unless otherwise stated in this Agreement, in the computation of a
period of time from a specified date to a later specified date, the word “from”
means “from and including” and the words “to” and “until” each means “to but
excluding”.

(d)        The definitions of terms herein shall apply equally to the singular
and plural forms of the terms defined.

(e)        Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms.

(f)        The words “include”, “includes” and “including” shall be deemed to be
followed by the phrase “without limitation”. The word “will” shall be construed
to have the same meaning and effect as the word “shall”.

(g)        Unless the context requires otherwise (i) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or

 

 





--------------------------------------------------------------------------------

 



otherwise modified (subject to any restrictions on such amendments, supplements
or modifications set forth herein), (ii) any reference herein to any Person
shall be construed to include such Person’s successors and assigns, (iii) the
words “herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (iv) all references herein to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and Exhibits
and Schedules to, this Agreement, and (v) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

Section 1.02    Accounting Matters.  Except as otherwise expressly provided
herein, all accounting terms used herein shall be interpreted, and all financial
statements and certificates and reports as to financial matters required to be
delivered to the Lender hereunder shall be prepared in accordance with GAAP.

ARTICLE II

LOANS, BORROWING, PREPAYMENT

Section 2.01    Loans. On the terms and subject to the conditions set forth in
this Agreement, the Lender shall make loans in an aggregate amount not to exceed
the Available Facility Amount (each such loan, a “Loan”) to the Borrower from
time to time. The Lender shall distribute the proceeds of such Loan to the
Borrower no later than 1:00 p.m. (New York City time) on the related Funding
Date in accordance with Section 2.03.

Section 2.02    Note.

(a)        The Loans made by the Lender shall be evidenced by a single
promissory note of the Borrower substantially in the form of Exhibit 2.02(a)
hereto (the “Note”), dated the date hereof, payable to the Lender in a principal
amount not to exceed an amount equal to the Available Facility Amount as
originally in effect and otherwise duly completed.

(b)        The date, amount, and interest rate of each Loan made by the Lender
to the Borrower, and each payment made on account of the principal thereof,
shall be recorded by the Lender on its books and, prior to any transfer of the
Note, noted by the Lender on the grid attached to the Note or any continuation
thereof, provided, that failure of the Lender to make any such recordation or
notation shall not affect the obligations of the Borrower to make payments when
due of any amount hereunder or under the Note in respect of the Loans.

Section 2.03    Borrower Electronic Files and Funding Requests.

(a)        On any Funding Notice Date prior to the Wind Down Date, the Borrower
may request the Lender to make a Loan on the Funding Date specified in the
related Borrower Funding Request by delivering to the Lender an irrevocable
Borrower Funding Request no later than 3:00 p.m. (New York City time) on such
Funding Notice Date. The amount of any Loan requested pursuant to a Borrower
Funding Request shall be not greater than the related Available Loan Amount and,
with respect to the Initial Borrower Funding request, shall not be less than $5





-2-

--------------------------------------------------------------------------------

 



million. The Borrower may request a Funding Date on any Business Day; provided,
however, a Funding Date that involves the addition of new Collateral may not
fall on any of the five (5) last Business Days in any calendar month unless
otherwise agreed by Lender. Any Borrower Funding Request that relates to the
addition of new Collateral shall include an Electronic File describing all
Eligible Servicing Rights that constitute the Collateral hereunder.

(b)        Regardless whether the Borrower intends to deliver a Borrower Funding
Request during any calendar month, the Borrower shall deliver to the Lender on
the fifteenth (15th) calendar day of each month (or, if such day is not a
Business Day, the following Business Day) (any such day, a “Collateral Reporting
Date”), an Electronic File with respect to all Eligible Servicing Rights that
constitute the Collateral hereunder, which shall include all updates to the
Collateral since the date of the preceding Electronic File.

(c)        In Lender’s determination of Collateral Value for any of the
Servicing Rights hereunder, it shall apply the MSR Value of the Servicing Rights
in a related Borrowing Base Report. Any excess of the amount funded on such Loan
over the Collateral Value shall result in a Borrowing Base Deficiency as set
forth in Section 2.08(b). Notwithstanding anything to the contrary contained in
this Section 2.03, the Lender shall have the right to determine MSR Value at any
time in its sole discretion.

(d)        By delivering a Borrower Funding Request, the Borrower represents and
warrants to the Lender that, after taking into account the amount of the
requested Loan, all conditions precedent to such Loan specified in Section 5.02
have been satisfied.

Section 2.04    Borrowing Base Reports. With respect to each Funding Date, the
Lender shall determine the MSR Value of the Eligible Servicing Rights to be
pledged as security for a Loan on such Funding Date and shall communicate such
determination by providing Borrower with a Borrowing Base Report prior to such
Funding Date. For purposes of preparing each Borrowing Base Report, the Lender
shall calculate the Collateral Value of the Eligible Servicing Rights described
in the Relevant Electronic File.

Section 2.05    Interest. Interest shall accrue on each Loan for each day during
a related Interest Period at a per annum rate equal to the product of (x) the
outstanding principal balance of such Loan on such day, multiplied by (y) the
sum of (i) the applicable LIBOR Rate for such day and (ii) the Applicable
Margin. Interest shall be payable on each Monthly Settlement Date in arrears
with respect to each Loan through the final day of each Interest Period
(regardless whether such day is a Business Day), such amount to be payable on
each Monthly Settlement Date. The Lender shall determine the LIBOR Rate for each
Loan, which may be reset on a daily basis, as set forth in the definition of
“LIBOR Rate” and provide notice of such determination to the Borrower. The
Lender shall also calculate the amount of interest or other amounts due to be
paid by the Borrower from time to time hereunder (including in connection with
any prepayment or repayment of Loans permitted hereunder) and shall provide a
written statement thereof to the Borrower at least two Business Days prior to
the due date of such payments (or the relevant repayment or prepayment after
having received a notice thereof); provided, that failure to provide such
statements on a timely basis shall not relieve the Borrower of the obligation to
pay any interest and principal due on the applicable payment date (based upon
its good faith calculation of the amount





-3-

--------------------------------------------------------------------------------

 



due, such amount to be promptly reconciled after receipt of a subsequent
statement from the Lender) and other such amounts hereunder promptly upon
receipt of such statement.

Section 2.06    Increased Capital Costs. If Lender determines in its sole
discretion that any Change in Law or any change in accounting rules regarding
capital requirements has the effect of reducing the rate of return on Lender’s
capital under this Agreement as a consequence of such Change in Law or change in
accounting rules, then from time to time Borrower will compensate Lender for
such reduced rate of return suffered as a consequence of such Change in Law or
change in accounting rules on terms similar to those imposed by Lender. Further,
if due to the introduction of, any change in, or the compliance by Lender with
(i) any eurocurrency reserve requirement, or (ii) the interpretation of any law,
regulation or any guideline or request from any central bank or other
Governmental Authority whether or not having the force of law, there shall be an
increase in the cost to Lender as a consequence of the Loans or other advances
of funds made by Lender pursuant to this Agreement or any of the Facility
Documents relating to fundings or commitments under this Agreement, then
Borrower shall, from time to time and upon demand by Lender, compensate Lender
for such increased costs, and such amounts shall be deemed a part of the
Obligations hereunder. Lender shall provide Borrower with notice as to any such
Change in Law, change in accounting rules or change in compliance promptly
following Lender’s receipt of actual knowledge thereof.

Section 2.07   Alternate Rate of Interest. If on any Business Day, the Lender
determines (which determination shall be conclusive absent manifest error)
(a) that adequate and reasonable means do not exist for ascertaining the LIBOR
Rate; or (b) that the LIBOR Rate will not adequately and fairly reflect the cost
to the Lender of making or maintaining its Loan; or (c) that it has become
unlawful for it to honor its obligation to make or maintain Loans hereunder
using the LIBOR Rate, or maintaining its Loans (or its Loan) included in any
advance, then the Lender shall give notice thereof to the Borrower by telephone,
facsimile, or other electronic means as promptly as practicable thereafter and,
until the Lender notifies the Borrower that the circumstances giving rise to
such notice no longer exist, any Borrower Funding Request that requests that
Lender make a new Loan, subject to the timely approval of the Borrower after
receipt of notice of such revised rate, at a rate per annum that the Lender
determines in its reasonable discretion adequately reflects the cost to the
Lender of making or maintaining the Loan.

Section 2.08    Mandatory Repayment of Loans.

(a)        On each Loan Repayment Date (or, if such day is not a Business Day,
the following Business Day) from and after the Wind Down Date, and continuing
until the Outstanding Aggregate Loan Amount shall be reduced to zero, the
Borrower shall repay an amount equal to at least one-twelfth (1/12) of the
Outstanding Aggregate Loan Amount as of the Wind Down Date with respect to all
Loans and all other amounts due under this Agreement.  Loans may be prepaid in
accordance with the terms of Section 2.09 hereof and, to the extent prepaid,
provided the Wind Down Date shall not have occurred, may be re-borrowed
hereunder in accordance with the terms hereof (including satisfaction of all
conditions precedent contained in Section 5.02). Notwithstanding the foregoing,
all amounts owing under the Facility shall be immediately due and payable on the
Termination Date.





-4-

--------------------------------------------------------------------------------

 



(b)        If, on any Business Day (a “Borrowing Base Shortfall Day”), the
Lender provides written notice to the Borrower that the Lender has determined in
its sole reasonable discretion based on the Borrowing Base Report most recently
delivered by the Lender pursuant to Section 2.04 that the Outstanding Aggregate
Loan Amount on such day exceeds the lesser of (i) the Borrowing Base and
(ii) the Available Facility Amount on such day (such circumstance, a “Borrowing
Base Deficiency”), the Borrower (i) on the same day if the Lender notifies
Borrower by 11:00 a.m. (New York time) of such Borrowing Base Deficiency, or
(ii) if the notice is received later than 11:00 a.m. (New York time), then
within one (1) Business Day after the Borrowing Base Shortfall Day, shall repay
outstanding Loans (including accrued Interest thereon), in an amount equal to
the amount of the Borrowing Base Deficiency specified in the notice provided to
the Borrower by the Lender (such requirement a “Margin Call”).

Section 2.09   Optional Prepayment. The Borrower may, at its option, prepay any
Loan advanced hereunder in full or in part on any date, but not more than once
per month; provided, however, that the Borrower shall be permitted at any time,
without limitation, to prepay any Loan in connection with a Margin Call (any
such date, an “Optional Prepayment Date”). Any such prepayment received by the
Lender by 3:00 p.m. (New York City time) on such Optional Prepayment Date shall
be applied by the Lender on such Business Day. Any such prepayment received by
the Lender after 3:00 p.m. (New York City time) on such Optional Prepayment Date
shall be applied by the Lender on the following Business Day. For the avoidance
of doubt, any optional prepayment in full shall not result in the termination of
this Agreement unless such termination is declared in writing by the Borrower,
acting in its discretion.

ARTICLE III

PAYMENTS; COMPUTATIONS; TAXES; FEES

Section 3.01    Payments and Computations, Etc.

(a)        Unless otherwise expressly stated herein, all amounts to be paid or
deposited hereunder shall be paid or deposited in accordance with the terms
hereof no later than 4:00 p.m. (New York City time) on the day when due in
lawful money of the United States of America in same day funds.

(b)        The Borrower shall, to the extent permitted by law, pay interest on
all amounts (including principal, interest and fees) due but not paid on the
date such payment is due hereunder as provided herein, for the period from, and
including, such due date until, but excluding, the date paid, at the applicable
Default Rate, payable on demand; provided,  however that such interest rate
shall not at any time exceed the maximum rate permitted by applicable law.

(c)        All computations of interest and fees hereunder shall be made on the
basis of a year of 360 days for the actual number of days elapsed (including the
first day but excluding the last day) occurring in the period for which payable.

(d)        The Borrower agrees that the principal of and interest on the Loans
shall be recourse obligations of the Borrower.





-5-

--------------------------------------------------------------------------------

 



(e)        All payments made by the Borrower under this Agreement shall be made
without set-off or counterclaim.

Section 3.02    Taxes.

(a)        All payments made by Borrower under this Agreement shall be made free
and clear of, and without deduction or withholding for or on account of, any
present or future taxes, levies, imposts, deductions, charges or withholdings,
and all liabilities (including penalties, interest and additions to tax) with
respect thereto imposed by any Governmental Authority therewith or thereon,
excluding income taxes, branch profits taxes, franchise taxes or any other tax
imposed on net income by the United States, a state or a foreign jurisdiction
under the laws of which the Lender is organized or of its applicable lending
office, or a state or foreign jurisdiction with respect to which Lender has a
present or former connection (other than any connection arising from executing,
delivering, being party to, engaging in any transaction pursuant to, performing
its obligations under or enforcing any Facility Document), or any political
subdivision thereof (collectively, such non-excluded taxes are hereinafter
called “Taxes”), all of which shall be paid by Borrower for its own account not
later than the date when due. If Borrower is required by law or regulation to
deduct or withhold any Taxes from or in respect of any amount payable hereunder,
it shall: (a) make such deduction or withholding, (b) pay the amount so deducted
or withheld to the appropriate Governmental Authority not later than the date
when due, (c) deliver to the Lender, promptly, original tax receipts and other
evidence satisfactory to Lender of the payment when due of the full amount of
such Taxes; and (d) except as otherwise expressly provided in Section 3.02(d)
below, pay to the Lender such additional amounts (including all taxes imposed by
any Governmental Authority on such additional amounts) as may be necessary so
that the Lender receives, free and clear of all Taxes, a net amount equal to the
amount it would have received under this Agreement, as if no such deduction or
withholding had been made.

(b)        In addition, Borrower agrees to pay to the relevant Governmental
Authority in accordance with applicable law any current or future stamp or
documentary taxes or any other excise or property taxes, charges or similar
levies (including, without limitation, mortgage recording taxes, transfer taxes
and similar fees) imposed by any taxing authority that arise from any payment
made hereunder or from the execution, delivery or registration of, or otherwise
with respect to, this Agreement (“Other Taxes”).

(c)        Borrower agrees to indemnify Lender for the full amount of Taxes
(including additional amounts with respect thereto) and Other Taxes, and the
full amount of taxes of any kind imposed by any jurisdiction on amounts payable
under this Section 3.02, and any liability (including penalties, interest and
expenses arising thereon or with respect thereto) arising therefrom or with
respect thereto, provided that Lender shall have provided Borrower with
evidence, reasonably satisfactory to Borrower, of payment of Taxes or Other
Taxes, as the case may be.

(d)        Any Lender that either (i) is not incorporated under the laws of the
United States, any State thereof, or the District of Columbia or (ii) whose name
does not include “Incorporated,” “Inc.,” “Corporation,” “Corp.,” “P.C.,”
“insurance company,” or “assurance company” (a “Foreign Purchaser”) shall
provide Borrower with original properly completed and duly executed United
States Internal Revenue Service (“IRS”) Forms W-8BEN or W-8ECI or any





-6-

--------------------------------------------------------------------------------

 



successor form prescribed by the IRS, certifying that such Person is either
(1) entitled to benefits under an income tax treaty to which the United States
is a party which eliminates or (2) otherwise fully exempt from United States
withholding tax under Sections 1441 through 1442 of the Code on payments to it
on or prior to the date upon which each such Foreign Lender becomes a Lender.
Each Foreign Lender will resubmit the appropriate form eliminating withholding
tax on payments to it on the earliest of (A) the third anniversary of the prior
submission, or (B) on or before the expiration of thirty (30) days after there
is a “change in circumstances” with respect to such Person as defined in Treas.
Reg. Section 1.1441-1(e)(4)(ii)(D). For any period with respect to which the
Foreign Lender has failed to provide Borrower with the appropriate form or other
relevant document (x) as expressly required under this Section 3(d) (unless such
failure is due to a change in treaty, law, or regulation occurring subsequent to
the date on which a form originally was required to be provided, under the first
sentence of this Section 3(d)) or (y) otherwise as required to establish
exemption from United States withholding under FATCA, by such Person or by such
Person’s assignor or transferor, such Person shall not be entitled to “gross-up”
of Taxes under Section 3.02(d) or indemnification under Section 3.02(c) with
respect to Taxes imposed by the United States which are imposed because of such
failure; provided, however that should a Foreign Lender, which is otherwise
exempt from a withholding tax, become subject to Taxes because of its failure to
deliver a form required hereunder, Borrower shall take such steps as such
Foreign Lender shall reasonably request to assist such Foreign Lender to recover
such Taxes.

(e)        Without prejudice to the survival or any other agreement of Borrower
hereunder, the agreements and obligations of Borrower contained in this
Section 3.02 shall survive the termination of this Agreement. Nothing contained
in this Section 3.02 shall require Lender to make available any of their tax
returns or other information that it deems to be confidential or proprietary.

(f)        The Lender shall (A) promptly notify the Borrower of any change in
circumstances which would modify or render invalid any claimed exemption or
reduction, and (B) cooperate, in its reasonable discretion and at Borrower’s
expense, with Borrower to mitigate any requirement of Applicable Law of any
jurisdiction in which the Borrower may be required to withhold or deduct any
taxes from amounts payable to Lender hereunder.

Section 3.03   Fees and Expenses.  The Borrower agrees to pay to the Lender all
reasonable and documented out-of-pocket costs and expenses (including reasonable
and documented fees and expenses of Lender’s counsel not to exceed $25,000)
incurred in connection with the execution of this Agreement (and any amendments
thereto) and the Facility Documents; provided that such limitation on fees and
expenses of Lender’s counsel shall not apply to (i) any amendment or renewal of,
or waiver of any provision of, this Agreement or any other Facility Document or
(ii) any document executed after the Closing Date in connection with the
transactions contemplated by this Agreement.

ARTICLE IV

SECURITY INTEREST

Section 4.01   Security Interest. As security for the prompt payment and
performance of all of its Obligations, the Borrower hereby assigns and pledges
to the Lender, and grants a security





-7-

--------------------------------------------------------------------------------

 



interest, subject to the interests of the Agencies as set forth in Section 4.02
and in the related Acknowledgment Agreement, to the Lender, all of the
Borrower’s right, title and interest, in, to, and under, whether now owned or
hereafter acquired, in all of the following, whether now or hereafter existing
and wherever located: (i) the Pledged Servicing Rights whether or not yet
accrued, earned due or payable as well as all other present and future rights
and interests of Borrower in such Pledged Servicing Rights, (ii) all books and
records, including computer disks and other records or physical or virtual data
or information, related to the foregoing (but excluding computer programs) and
(iii) all monies due or to become due with respect to the foregoing and all
proceeds of the foregoing, but with respect to items (i)-(iii) above
specifically excluding the Excluded Collateral (collectively, the “Collateral”);
provided that Borrower does not assign or pledge to the Lender, or grant a
security interest in any of Borrower’s right, title and interest, in, to or
under Borrower’s rights to reimbursement for any Advances related to mortgage
servicing rights subject to any Servicing Contract.

Notwithstanding anything herein to the contrary, the term “Collateral” shall not
include, and the Borrower is not pledging, nor granting a security interest
hereunder in any Freddie Mac Servicing Rights and the Freddie Mac Servicing
Contract until execution and delivery of a Freddie Mac Acknowledgment Agreement
with respect to such Freddie Mac Servicing Rights; provided, that
notwithstanding the foregoing, such security interest shall attach immediately,
without any further action on the part of any party hereto, at such time as the
applicable Freddie Mac Acknowledgment Agreement is executed by Freddie Mac, the
Borrower and the Lender and delivered to the Lender.

Section 4.02    Provisions Regarding Pledge of Servicing Rights to Be Included
In Financing Statements.

(a)        Notwithstanding anything to the contrary in the Agreement or any of
the other Facility Documents, the security interest of the Lender created hereby
with respect to the Fannie Mae Servicing Rights is subject to the following
provisions, which shall be included in each financing statement filed in respect
hereof (or any variation required by Fannie Mae):

“The security interest described in this financing statement is subject and
subordinate to all rights, powers, and prerogatives of Fannie Mae under and in
connection with (i) the terms and conditions of that certain Acknowledgment
Agreement, with respect to the security interest, by and among Fannie Mae,
PennyMac Loan Services, LLC (the “Debtor”), and Credit Suisse AG, Cayman Islands
Branch, and (ii) the Mortgage Selling and Servicing Contract, the Fannie Mae
Selling Guide, the Fannie Mae Servicing Guide and any supplemental servicing
instructions or directives provided by Fannie Mae, all applicable master
agreements (including applicable MBS pool purchase contracts and variances),
recourse agreements, repurchase agreements, indemnification agreements,
loss-sharing agreements, and any other agreements between Fannie Mae and the
Debtor, and all as amended, modified, restated or supplemented from time to time
(collectively, the “Fannie Mae Lender Contract”), which rights, powers, and
prerogatives include, without limitation, the right of Fannie Mae to terminate
the Fannie Mae Lender Contract with or without cause and the right to sell, or
have transferred, the Servicing Rights as therein provided.”





-8-

--------------------------------------------------------------------------------

 



(b)        Notwithstanding anything to the contrary in the Agreement or any of
the other Facility Documents (other than the Freddie Mac Agency Acknowledgment
Agreement), the security interest of the Lender created hereby with respect to
the Freddie Mac Servicing Rights is subject to the following provisions to be
included in each financing statement filed in respect hereof (or any variation
required by Freddie Mac):

“Notwithstanding anything to the contrary, the security interest publicized or
perfected by this financing statement is subject and subordinate in each and
every respect (a) to all rights, powers and prerogatives of the Federal Home
Loan Mortgage Corporation (“Freddie Mac”) under and in connection with the
Purchase Documents, as that term is defined in the Freddie Mac Single-Family
Seller/Servicer Guide, which rights include, without limitation, the right of
Freddie Mac to disqualify (in whole or in part) the debtor named herein as an
approved Freddie Mac Seller/Servicer, with or without cause, and the right to
terminate (in whole or in part) the unitary, indivisible master servicing
contract and to transfer and sell all or any portion of said servicing contract
rights, as provided in the Purchase Documents; and (b) to all claims of Freddie
Mac arising out of or relating to any and all breaches, defaults and outstanding
obligations of the debtor to Freddie Mac.”

Section 4.03    Authorization of Financing Statements. The Borrower hereby
authorizes the Lender to file any financing or continuation statements required
to perfect, protect, or more fully evidence the Lender’s security interest in
the Collateral granted hereunder. The Lender will notify the Borrower of any
such filing (but the failure to deliver such notice shall not prejudice any
rights of the Lender under this Section 4.03).

Section 4.04    Lender’s Appointment as Attorney In Fact.

(a)        The Borrower hereby irrevocably constitutes and appoints the Lender
and any officer or agent thereof, with full power of substitution, as its true
and lawful attorney‑in‑fact with full irrevocable power and authority in the
place and stead of the Borrower and in the name of the Borrower or in its own
name, from time to time in the Lender’s discretion, if an Event of Default shall
have occurred and be continuing, for the limited purpose of carrying out the
terms of this Agreement (or any Servicing Contracts to the extent permitted by
the related Acknowledgment Agreement), to take any action on behalf of the
Borrower pursuant to the Acknowledgment Agreements and to take any and all
appropriate action and to execute any and all documents and instruments which
may be necessary or desirable to accomplish the purposes of this Agreement (or
any Servicing Contracts to the extent permitted by the related Acknowledgment
Agreement) solely to the extent such actions are expressly permitted to be taken
by the Lender under the Acknowledgment Agreements or the Freddie Mac Servicing
Contract, and, without limiting the generality of the foregoing, the Borrower
hereby gives the Lender the power and right, on behalf of the Borrower, without
assent by, but with notice to, the Borrower, if an Event of Default shall have
occurred and be continuing, to do the following (subject to limitations
contained in each Acknowledgment Agreement and the Freddie Mac Servicing
Contract):

(i)         in the name of the Borrower or its own name, or otherwise, to take
possession of and endorse and collect any checks, drafts, notes, acceptances or
other instruments





-9-

--------------------------------------------------------------------------------

 



for the payment of moneys due under any mortgage insurance or with respect to
any other Collateral and to file any claim or to take any other action or
proceeding in any court of law or equity or otherwise deemed appropriate by the
Lender for the purpose of collecting any and all such moneys due under any such
mortgage insurance or with respect to any other Collateral whenever payable;

(ii)       (A) to direct any party liable for any payment under any Collateral
to make payment of any and all moneys due or to become due thereunder directly
to the Lender or as the Lender shall direct; (B) to ask or demand for, collect,
receive payment of and receipt for, any and all moneys, claims and other amounts
due or to become due at any time in respect of or arising out of any Collateral;
(C) to sign and endorse any invoices, assignments, verifications, notices and
other documents in connection with any of the Collateral; (D) to commence and
prosecute any suits, actions or proceedings at law or in equity in any court of
competent jurisdiction to collect the Collateral or any part thereof and to
enforce any other right in respect of any Collateral; (E) in connection with the
above, to give such discharges or releases as the Lender may deem appropriate;
and (F) generally, to sell, transfer, pledge and make any agreement with respect
to or otherwise deal with any of the Collateral as fully and completely as
though the Lender were the absolute owner thereof for all purposes, and to do,
at the Lender’s option and the Borrower’s expense, at any time, or from time to
time, all acts and things which the Lender deems necessary to protect, preserve
or realize upon the Collateral and the Lender’s Liens thereon and to effect the
intent of this Agreement, all as fully and effectively as the Borrower might do;

(iii)      in connection with the preservation of the security interest granted
hereunder in favor of the Lender, perform or cause to be performed, the
Borrower’s obligations under any Servicing Contract to the extent permitted by
the related Acknowledgment Agreement.

The Borrower hereby ratifies that all said attorneys shall lawfully do or cause
to be done by virtue hereof. The power of attorney is a power coupled with an
interest and shall be irrevocable but shall terminate upon release of the
Lender’s security interest as provided in Section 4.05.

(b)        The Borrower also authorizes the Lender, at any time and from time to
time, to execute, in connection with the sale provided for in Section 8.02(c)
hereof, any endorsements, assignments or other instruments of conveyance or
transfer with respect to the Collateral; provided that the exercise of such
powers are in accordance with the Acknowledgment Agreements.

(c)        The powers conferred on the Lender are solely to protect the Lender’s
interest in the Collateral and shall not impose any duty upon the Lender to
exercise any such powers. The Lender shall be accountable only for amounts that
it actually receives as a result of the exercise of such powers, and neither the
Lender nor any of its officers, directors, or employees shall be responsible to
the Borrower for any act or failure to act hereunder, except for its own gross
negligence or willful misconduct; provided that the Lender shall exercise such
powers only to the extent expressly permitted in the Acknowledgment Agreements.

Section 4.05    Release of Security Interest. Upon termination of this Agreement
and repayment to the Lender of all Obligations and the performance of all
obligations under the Facility Documents, the Lender shall release its security
interest in any remaining Collateral; provided that if any payment, or any part
thereof, of any of the Obligations is rescinded or must otherwise be





-10-

--------------------------------------------------------------------------------

 



restored or returned by the Lender upon the insolvency, bankruptcy, dissolution,
liquidation or reorganization of the Borrower, or upon or as a result of the
appointment of a receiver, intervener or conservator of, or a trustee or similar
officer for the Borrower or any substantial part of its Property, or otherwise,
this Agreement, all rights hereunder and the Liens created hereby shall continue
to be effective, or be reinstated, until such payments have been made.

ARTICLE V

CONDITIONS PRECEDENT

Section 5.01    Conditions Precedent. The effectiveness of this Agreement is
subject to the condition precedent that the Lender shall have received each of
the items set forth in Schedule 5.01 (unless otherwise indicated) dated such
date, and in such form and substance, as is satisfactory to the Lender.

Section 5.02    Further Conditions Precedent. The funding of each Loan
hereunder, shall in all events be subject to satisfaction of the further
conditions precedent set forth in Schedule 5.02 as of the making of such Loan.

ARTICLE VI

REPRESENTATIONS AND WARRANTIES

Section 6.01    Representations and Warranties of Each Borrower Party.  Borrower
and Guarantor, as applicable, represents and warrants to the Lender that
throughout the term of this Agreement (except to the extent any such
representation or warranty is stated to relate solely to an earlier date, in
which case, such representation or warranty shall have been true or correct as
of such date):

(a)        Borrower Party Existence. Each Borrower Party has been duly organized
and is validly existing as a limited liability company in good standing under
the laws of the State of Delaware.

(b)        Licenses.  Each Borrower Party is duly licensed or is otherwise
qualified in each jurisdiction in which it transacts business for the business
which it conducts and is not in default of any applicable federal, state or
local laws, rules and regulations unless, in either instance, the failure to
take such action is not reasonably likely (either individually or in the
aggregate) to cause a Material Adverse Effect and is not in default of such
state’s applicable laws, rules and regulations.  Each Borrower Party has the
requisite power and authority and legal right and necessary licenses to execute
and deliver, engage in the transactions contemplated by, and perform and observe
the terms and conditions of each Facility Document.  Borrower is an FHA Approved
Mortgagee.

(c)        Power.  Each Borrower Party has all requisite corporate or other
power, and has all governmental licenses, authorizations, consents and approvals
necessary to own its assets and carry on its business as now being or as
proposed to be conducted, except where the lack of





-11-

--------------------------------------------------------------------------------

 



such licenses, authorizations, consents and approvals would not be reasonably
likely to have a Material Adverse Effect.

(d)        Due Authorization.  Each Borrower Party has all necessary corporate
or other power, authority and legal right to execute, deliver and perform its
obligations under each of the Facility Documents, as applicable.  Each Facility
Document has been (or, in the case of Facility Documents not yet executed, will
be) duly authorized, executed and delivered by each Borrower Party, all
requisite or other corporate action having been taken, and each is valid,
binding and enforceable against each Borrower Party in accordance with its terms
except as such enforcement may be affected by bankruptcy, by other insolvency
laws, or by general principles of equity.

(e)        Financial Statements. The financial statements of each Borrower
Party, copies of which have been furnished to Lender, (i) are, as of the dates
and for the periods referred to therein, complete and correct in all material
respects, (ii) present fairly the financial condition and results of operations
of the related Borrower Party as of the dates and for the periods indicated and
(iii) have been prepared in accordance with GAAP consistently applied, except as
noted therein (subject as to interim statements to normal year-end adjustments).
Since the date of the most recent financial statements, there has been no
material adverse change in the consolidated business, operations or financial
condition of any Borrower Party from that set forth in said financial statements
nor is any Borrower Party aware of any state of facts which (with notice or the
lapse of time) would or could result in any such material adverse change. Except
as disclosed in such financial statements or pursuant to Section 7.01 hereof, no
Borrower Party is subject to any liabilities direct or indirect, fixed or
contingent, matured or unmatured, known or unknown, or liabilities for taxes,
long-term leases or unusual forward or long-term commitments not disclosed by,
or reserved against in, said balance sheet and related statements, and at the
present time there are no material unrealized or anticipated losses from any
loans.

(f)        Event of Default.  There exists no Event of Default under
Section 8.01(e) hereof, which default gives rise to a right to accelerate
indebtedness as referenced in Section 8.01(e) hereof.

(g)        Solvency. Each Borrower Party is solvent and will not be rendered
insolvent by any Loan hereunder and, after giving effect to each such Loan, will
not be left with an unreasonably small amount of capital with which to engage in
its business.  No Borrower Party intends to incur, nor believes that it has
incurred, debts beyond its ability to pay such debts as they mature and is not
contemplating the commencement of insolvency, bankruptcy, liquidation or
consolidation proceedings or the appointment of a receiver, liquidator,
conservator, trustee or similar official in respect of such entity or any of its
assets.  The amount of consideration being received by Borrower after giving
effect to each Loan by the Lender constitutes reasonably equivalent value and
fair consideration for such Loan. Borrower is not pledging any Collateral with
any intent to hinder, delay or defraud any of its creditors. The Agreement and
the Facility Documents, any other document contemplated hereby or thereby and
each transaction have not been entered into fraudulently by any Borrower Party
hereunder, or with the intent to hinder, delay or defraud any creditor or
Lender.

(h)        No Conflicts.  The execution, delivery and performance by each
Borrower Party of each Facility Document does not conflict with any term or
provision of the organizational





-12-

--------------------------------------------------------------------------------

 



documents of the related Borrower Party or result in the breach of any provision
of, or conflict with or constitute a default under or result in the acceleration
of any obligation under, any agreement, indenture, loan or credit agreement or
other instrument to which a Borrower Party, the Collateral or any of a Borrower
Party’s Property is or may be subject to, or result in the violation of any law,
rule, regulation, order, judgment, writ, injunction or decree to which a
Borrower Party, the Collateral or a Borrower Party’s Property is subject, which
conflict would have a Material Adverse Effect.

(i)         True and Complete Disclosure.  All information, reports, exhibits,
schedules, financial statements or certificates relating to any Borrower Party
that any Borrower Party has delivered or caused to be delivered to Lender in
connection with the initial or any ongoing due diligence of any Borrower Party
and the negotiation, preparation, or delivery of the Facility Documents are true
and complete and do not omit to disclose any material facts necessary to make
the statements herein or therein, in light of the circumstances in which they
are made, not misleading.

(j)         Approvals.  No consent, approval, authorization or order of,
registration or filing with, or notice to any Governmental Authority or court is
required under applicable law in connection with the execution, delivery and
performance by any Borrower Party of each Facility Document except for
(i) consents that have been obtained in connection with transactions
contemplated by the Facility Documents, (ii) filings to perfect the security
interest created by this Agreement, and (iii) authorizations, consents,
approvals, filings, notices, or other actions the failure to make could not
reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect.

(k)        Litigation.  There is no action, proceeding or investigation pending
with respect to which any Borrower Party has received service of process or, to
the best of any Borrower Party’s knowledge threatened against it before any
court, administrative agency or other tribunal (A) asserting the invalidity of
any Facility Document, (B) seeking to prevent the consummation of any of the
transactions contemplated by any Facility Document, (C) making a claim
individually or in the aggregate in an amount greater than $10,000,000 against
any Borrower Party, (D) which requires filing with the Securities and Exchange
Commission in accordance with the 1934 Act or any rules thereunder, (E) which
has resulted in the voluntary or involuntary suspension of a license, a cease
and desist order, or such other action as could adversely impact any Borrower
Party’s business or (F)  which might materially and adversely affect the
validity of the Collateral or the performance by it of its obligations under, or
the validity or enforceability of any Facility Document.

(l)         Taxes.  Each Borrower Party and their Subsidiaries is a U.S. Person
and has timely filed all tax returns that are required to be filed by them and
have paid all taxes, except for any such taxes as are being appropriately
contested in good faith by appropriate proceedings diligently conducted and with
respect to which adequate reserves have been provided.  The charges, accruals
and reserves on the books of each Borrower Party and their Subsidiaries in
respect of taxes and other governmental charges are, in the opinion of Borrower
or Guarantor, as applicable, adequate.





-13-

--------------------------------------------------------------------------------

 



(m)       Investment Company.  Neither Borrower nor any of its Subsidiaries is
required to register as an “investment company”, or a company “controlled” by an
“investment company,” within the meaning of the Investment Company Act;
provided,  however, that any entity that is under the management of PNMAC
Capital Management LLC in its capacity as an “investment adviser” within the
meaning of the Investment Company Act and is otherwise not directly or
indirectly owned or controlled by Borrower shall not be deemed a “Subsidiary”
for the purposes of this Section 6.01(m).

(n)        Chief Executive Office; Jurisdiction of Organization.  Borrower’s
chief executive office on the date hereof is located at 3043 Townsgate Road,
Westlake Village, CA 91361.  Borrower’s jurisdiction of organization is the
State of Delaware.  Borrower shall provide Lender with thirty days advance
notice of any change in Borrower’s principal office or place of business or
jurisdiction.  Borrower has no trade name.  During the preceding five years,
Borrower has not been known by or done business under any other name, corporate
or fictitious, and has not filed or had filed against it any bankruptcy
receivership or similar petitions nor has it made any assignments for the
benefit of creditors.

(o)        Location of Books and Records.  The location where Borrower keeps its
books and records, including all computer tapes and records relating to the
Collateral is its chief executive office.

(p)        Adjusted Tangible Net Worth.  On the Closing Date, Borrower’s
Adjusted Tangible Net Worth shall comply with the requirements set forth in
Section 7.01(v)(i) hereof.

(q)        ERISA.  Each Plan to which a Borrower Party or its Subsidiaries makes
direct contributions, and, to the knowledge of a Borrower Party, each other Plan
and each Multiemployer Plan, is in compliance in all material respects with, and
has been administered in all material respects in compliance with, the
applicable provisions of ERISA, the Code and any other federal or state law.

(r)        Agreements.  Neither Borrower nor any Subsidiary of Borrower is a
party to any agreement, instrument, or indenture or subject to any restriction
materially and adversely affecting its business, operations, assets or financial
condition, except as disclosed in the financial statements described in Section
6.01(e) hereof.  Neither Borrower nor any Subsidiary of Borrower is in default
in the performance, observance or fulfillment of any of the obligations,
covenants or conditions contained in any agreement, instrument, or indenture
which default could have a material adverse effect on the business, operations,
properties, or financial condition of Borrower as a whole.  No holder of any
indebtedness of Borrower or of any of its Subsidiaries has given notice of any
asserted default thereunder.

(s)        Borrower’s Existing Financing Facilities.  Each of the Borrower’s
financing facilities currently in place for the financing of any mortgage
servicing rights or servicing advances owned by the Borrower is listed in detail
in Schedule 6.01(s) attached hereto. Borrower shall provide any updates to
Schedule 6.01(s) to the Lender at the time it delivers each Compliance
Certificate hereunder.





-14-

--------------------------------------------------------------------------------

 



(t)         Agency Approvals.  Servicer is a seller/servicer approved by Fannie
Mae and Freddie Mac, an issuer approved by Ginnie Mae and a lender approved by
HUD. Servicer is in good standing to service mortgages for Fannie Mae, Ginnie
Mae, HUD and Freddie Mac, as applicable. Servicer has not been suspended as a
seller/servicer by Fannie Mae, Freddie Mac, Ginnie Mae or HUD on and after the
date on which Borrower first obtained such approval from Fannie Mae, Ginnie Mae,
HUD or Freddie Mac, as applicable. No Borrower Party is under review or
investigation outside of due course and does not have knowledge of imminent or
future investigation outside of due course, by Fannie Mae, Ginnie Mae, HUD or
Freddie Mac on and after the date on which such Borrower Party became a Fannie
Mae, Ginnie Mae, HUD or Freddie Mac approved seller/servicer or lender, as the
context may require.

(u)        No Reliance.  Each Borrower Party has made its own independent
decisions to enter into the Facility Documents, as applicable, and as to whether
each Loan is appropriate and proper for it based upon its own judgment and upon
advice from such advisors (including without limitation, legal counsel and
accountants) as it has deemed necessary.  No Borrower Party is relying upon any
advice from Lender as to any aspect of the Loans, including without limitation,
the legal, accounting or tax treatment of such Loans.

(v)        Plan Assets.  No Borrower Party is an employee benefit plan as
defined in Section 3 of  Title I of ERISA, or a plan described in Section
4975(e)(1) of the Code, and the and the Collateral does not constitute “plan
assets” within the meaning of 29 CFR §2510.3 101 as amended by Section 3(42) of
ERISA, in any Borrower Party’s hands, and transactions by or with a Borrower
Party are not subject to any state or local statute regulating investments or
fiduciary obligations with respect to governmental plans within the meaning of
Section 3(32) of ERISA.

(w)       No Prohibited Persons.  Neither Borrower nor Guarantor, or any of
their Affiliates, officers, directors, partners or members, is an entity or
person (or to Borrower’s or Guarantor’s knowledge, owned or controlled by an
entity or person): (i) that is listed in the Annex to, or is otherwise subject
to the provisions of Executive Order 13224 issued on September 24, 2001
(“EO13224”); (ii) whose name appears on the United States Treasury Department’s
Office of Foreign Assets Control (“OFAC”) most current list of “Specifically
Designated National and Blocked Persons” (which list may be published from time
to time in various mediums including, but not limited to, the OFAC website,
http:www.treas.gov/ofac/t11sdn.pdf); (iii) who commits, threatens to commit or
supports “terrorism”, as that term is defined in EO13224; or (iv) who is
otherwise affiliated with any entity or person listed above (any and all parties
or persons described in clauses (i) through (iv) above are herein referred to as
a “Prohibited Person”).

(x)        [Reserved].

(y)        Servicing.  Borrower has adequate financial standing and access to
adequate servicing facilities, procedures and experienced personnel necessary
for the sound servicing of the Mortgage Loans subject to this Agreement and in
accordance with Accepted Servicing Practices.

Section 6.02    Representations Concerning the Collateral.  The Borrower
represents and warrants to the Lender that as of each day that a Loan is
outstanding pursuant to this Agreement:





-15-

--------------------------------------------------------------------------------

 



(a)        Borrower has not assigned, pledged, conveyed, or encumbered any
Collateral to any other Person or any right to any Collateral to any Person
(including without limitation any right to control or transfer or otherwise
effectuate any remedy relating to any Collateral), and immediately prior to the
pledge of any such Collateral, the Borrower was the sole owner of such
Collateral and had good and marketable title thereto (subject to the rights of
Fannie Mae and Freddie Mac with respect to the related Servicing Rights), free
and clear of all Liens (subject only to the rights and interests of the related
Agency), and no Person, other than the Lender has any Lien on any Collateral
(subject only to the rights and interests of the related Agency). No Eligible
Servicing Rights are related to Mortgage Loans owned or financed by a
third-party (including without limitation any Affiliate of Borrower) other than
Fannie Mae pursuant to the Fannie Mae Acknowledgment Agreement and Freddie Mac
pursuant to the Freddie Mac Acknowledgment Agreement, and no Person has any
interest in any Eligible Servicing Rights or any related Mortgage Loans, other
than Lender, Borrower, Fannie Mae pursuant to the Fannie Mae Acknowledgment
Agreement, or Freddie Mac pursuant to the Freddie Mac Acknowledgment Agreement
(including without limitation any right to control or transfer or otherwise
effectuate any remedy relating to any Eligible Servicing Rights).

(b)        The provisions of this Agreement are effective to create in favor of
the Lender a valid security interest in all right, title, and interest of the
Borrower in, to and under the Collateral, subject only to the rights and
interests of the related Agency.

(c)        All Recourse Servicing Obligations as of the applicable date of the
most recent Electronic File have been identified as such in a monthly summary
report delivered to the Lender. All information concerning all Servicing Rights
set forth on the Electronic File pursuant to which such Servicing Rights were,
are or will be (as applicable) pledged to the Lender will not contain any
material misstatement of fact or omit to state a material fact or any fact
necessary to make the statements contained therein, in light of the
circumstances under which they were made, not misleading as of the date of such
Electronic File.

(d)        Upon the filing of financing statements on Form UCC-1 naming the
Lender as “Secured Party” and the Borrower as “Debtor”, and describing the
Collateral, in the appropriate jurisdictions, the Lender has a duly perfected
first priority security interest under the UCC in all right, title, and interest
of Borrower in, to and under, subject to the rights and interests of any
applicable Agency, the Servicing Rights.

(e)        The Facility Documents create in favor of the Lender a valid and,
together with such filings and other actions, perfected first priority security
interest in the Collateral, securing the payment of the Obligations, and all
filings and other actions necessary to perfect such security interest have been
duly taken. Subject to the rights of the related Agency as set forth in
Section 4.02 and in the related Acknowledgment Agreement, the Borrower is the
legal and beneficial owner of the Collateral free and clear of any Lien (subject
to the rights and interests of any applicable Agency), except for the Liens
created or permitted under the Facility Documents.

(f)        Subject only to the terms of the related Acknowledgment Agreement,
the Borrower has and will continue to have the full right, power and authority,
to pledge the Servicing Rights, and the pledge of such Servicing Rights may be
further assigned without any requirement, except as may be specified in the
related Agency Guides.





-16-

--------------------------------------------------------------------------------

 



(g)        In connection with any repurchase agreement, loan and security
agreement or similar credit facility or agreement for borrowed funds entered
into by the Borrower or any of its Affiliates on the one hand and any third
party (including an Affiliate of the Borrower or any of its Affiliates but
excluding the Lender or any Affiliate of Lender) on the other, including without
limitation, any other facility for the funding of Advances, no such third party
has the right pursuant to the terms of such repurchase agreement, loan and
security agreement or similar credit facility or agreement, to cause the
Borrower to terminate, rescind, cancel, pledge, hypothecate, liquidate or
transfer any of the Collateral.

ARTICLE VII

COVENANTS

Section 7.01    Covenants of Borrower.  Borrower covenants and agrees with the
Lender that, so long as any Loan is outstanding and until all Obligations have
been paid in full:

(a)        Litigation.  Each Borrower Party, as applicable, will promptly, and
in any event within ten (10) days after service of process on any of the
following, give to Lender notice of all litigation, actions, suits,
arbitrations, investigations (including, without limitation, any of the
foregoing which are threatened or pending) or other legal or arbitrable
proceedings affecting Borrower Party or any of its Subsidiaries or affecting any
of the Property of any of them before any Governmental Authority that (i)
questions or challenges the validity or enforceability of any of the Facility
Documents or any action to be taken in connection with the transactions
contemplated hereby, (ii) makes a claim individually or in the aggregate in an
amount greater than $10,000,000, or (iii) which, individually or in the
aggregate, if adversely determined, could be reasonably likely to have a
Material Adverse Effect. Each Borrower Party, as applicable, will promptly
provide notice of any judgment, which with the passage of time, could cause an
Event of Default hereunder.

(b)        Prohibition of Fundamental Changes.  No Borrower Party shall enter
into any transaction of merger or consolidation or amalgamation, or liquidate,
wind up or dissolve itself (or suffer any liquidation, winding up or
dissolution) or sell all or substantially all of its assets; provided, that such
Borrower Party may merge or consolidate with (a) any wholly owned subsidiary of
such Borrower Party, or (b) any other Person if such Borrower Party is the
surviving corporation; and provided further, that if after giving effect
thereto, no Default would exist hereunder.

(c)        Servicing.  No Borrower Party shall cause the Mortgage Loans to be
serviced by any servicer other than the Servicer without the consent of the
Lender, which consent shall not be unreasonably withheld, subject to the rights
and interests of the Agencies; provided,  however, that the consent of Lender
shall not be required if either (i) an Agency terminates a Borrower Party as
servicer or subservicer, as applicable, or (ii) an Agency directs the Borrower
Party to cause the Mortgage Loans to be serviced by another servicer, and in
each case, such successor servicer shall be an approved servicer under the
guidelines of such Agency.

(d)        Insurance.  The Borrower shall, and shall cause Guarantor to keep all
property useful and necessary in its business in good working order and
condition. The Borrower





-17-

--------------------------------------------------------------------------------

 



shall maintain a fidelity bond and be covered by insurance (including, without
limitation, errors and omissions insurance) of the kinds and in the amounts
customarily maintained by such similarly situated entities in the same
jurisdiction and industry as the Borrower, in amounts acceptable to the
Agencies, and the Borrower shall not reduce such coverage without the written
consent of Lender, and shall also maintain such other insurance with financially
sound and reputable insurance companies, and with respect to property and risks
of a character usually maintained by entities engaged in the same or similar
business similarly situated, against loss, damage and liability of the kinds and
in the amounts customarily maintained by such entities.

(e)        No Adverse Claims.  Borrower warrants and will defend the right,
title and interest of the Lender in and to the Servicing Rights pledged to the
Lender against the claims and demands of all Persons whomsoever, subject to the
restrictions imposed by the Acknowledgment Agreements to the extent that such
restrictions are valid and enforceable under the applicable UCC and other
Requirements of Law.

(f)        Assignment.  Except as permitted herein, Borrower shall not sell,
assign, transfer or otherwise dispose of, or grant any option with respect to,
or pledge, hypothecate or grant a security interest in or lien on or otherwise
encumber (except pursuant to the Facility Documents), any of the Collateral or
any interest therein subject to the Acknowledgment Agreements, except (x) the
security interest granted hereunder in favor of the Lender and (y) the
respective rights of Freddie Mac and Fannie Mae under the applicable Servicing
Contracts and the applicable Agency Guide.

(g)        Security Interest.  Borrower shall do all things necessary to
preserve the Collateral so that it remains subject to a first priority perfected
security interest hereunder subject to the respective rights of Freddie Mac and
Fannie Mae under the applicable Servicing Contracts and the applicable Agency
Guide. Without limiting the foregoing, the Borrower will comply with all rules,
regulations and other laws of any Governmental Authority and cause the
Collateral to comply with all applicable rules, regulations and other laws. Each
Borrower Party and the Subservicer shall diligently fulfill its duties and
obligations under the Servicing Contracts and the Subservicing Agreement in all
material respects and shall not default in any material respect under any of the
Servicing Contracts, Subservicing Agreement or the Acknowledgment Agreements;
provided that it shall not be a breach of this covenant if: (a) an Agency shall
terminate Borrower’s rights under any Servicing Contract and Borrower shall
repay (without duplication of payment) to the Lender an amount equal to the
excess of the sum of the Loans then outstanding over the sum of the Borrowing
Base of all the Servicing Rights then pledged to the Lender within the time
periods set forth in Section 2.08(b) or (b) any such Servicing Contract expires
in accordance with its terms and without renewal or (c) a default declared by an
Agency in respect of a Servicing Contract arose from a failure of the portfolio
of serviced Mortgage Loans to perform as required by the related Servicing
Contract and such Agency has elected in writing to continue to use Borrower as
servicer of both that portfolio and other pools of Mortgage Loans and individual
Mortgage Loans and such Agency has not rescinded or revoked such election.

(h)        Records:

(1)        Borrower shall collect and maintain or cause to be collected and
maintained all records relating to the Collateral in accordance with industry
custom





-18-

--------------------------------------------------------------------------------

 



and practice for assets similar to the Collateral, and all such records shall be
in the Borrower’s or the Subservicer’s possession unless Lender otherwise
approves. Borrower or the Subservicer will maintain all such records in good and
complete condition in accordance with industry practices for assets similar to
the Collateral and preserve them against loss.

(2)        Upon reasonable advance notice from Lender, Borrower shall (x) make
any and all records relating to the Pledged Servicing Rights and the
Subservicer, any Borrower Party and the other Collateral in the possession of
the Borrower or Subservicer available to Lender to reasonably examine during
normal business hours, either by its own officers or employees, or by agents or
contractors, or both, and make copies of all or any portion thereof, and (y)
permit Lender or its authorized agents to discuss the affairs, finances and
accounts of the Borrower Parties with its chief operating officer and chief
financial officer and to discuss the affairs, finances and accounts of the
Borrower Parties with its independent certified public accountants; provided,
however, the foregoing shall not apply with respect to any information that the
Borrower or Subservicer are required by an Agency to keep confidential.

(i)         Books.  Each Borrower Party shall keep or cause to be kept in
reasonable detail records and books of account of its assets and business, in
which complete entries will be made in accordance with GAAP consistently
applied.

(j)         Approvals.  Except as would not be reasonably likely to have a
Material Adverse Effect or would have a material adverse effect on the
Collateral or Lender’s interest therein, each Borrower Party shall maintain all
licenses, permits or other approvals necessary for such Borrower Party to
conduct its business and to perform its obligations under the Facility
Documents, and such Borrower Party shall conduct its business in all material
respects in accordance with applicable law.

(k)        Material Change in Business.  No Borrower Party shall make any
material change in the nature of its business as carried on at the date hereof.

(l)         Distributions.  If an Event of Default has occurred and has not been
waived by the Lender in accordance herewith, no Borrower Party shall make any
Restricted Payments.

(m)       Applicable Law.  Each Borrower Party shall comply with all applicable
Requirements of Law if the failure to comply with such Requirements of Law could
reasonably be expected to have a Material Adverse Effect.

(n)        Existence.  Each Borrower Party shall preserve and maintain its legal
existence and all of its material rights, privileges, licenses and franchises.

(o)        Chief Executive Office; Jurisdiction of Organization.  Borrower shall
not move its chief executive office from the address referred to in Section
6.01(n) or change its jurisdiction of organization from the jurisdiction
referred to in Section 6.01(a) unless it shall have provided Lender thirty (30)
days’ prior written notice of such change.





-19-

--------------------------------------------------------------------------------

 



(p)        Taxes.  Each Borrower Party is a U.S. Person and shall timely file
all tax returns that are required to be filed by them and shall timely pay and
discharge all taxes, assessments and governmental charges or levies imposed on
it or on its income or profits or on any of its property prior to the date on
which penalties attach thereto, except for any such tax, assessment, charge or
levy the payment of which is being contested in good faith and by proper
proceedings and against which adequate reserves are being maintained.

(q)        Transactions with Affiliates.  Borrower will not enter into any
transaction, including, without limitation, any purchase, sale, lease or
exchange of property or the rendering of any service, with any Affiliate unless
such transaction is (a) otherwise permitted under the Facility Documents and
will not result in a Default hereunder, (b) in the ordinary course of Borrower’s
business and (c) upon fair and reasonable terms no less favorable to Borrower
than it would obtain in a comparable arm’s length transaction with a Person
which is not an Affiliate, or make a payment that is not otherwise permitted by
this Section to any Affiliate.

(r)        Guarantees.  Borrower shall not create, incur, assume or suffer to
exist any Guarantees, except (i) to the extent reflected in Borrower’s financial
statements or notes thereto and (ii) to the extent the aggregate Guarantees of
Borrower do not exceed $250,000.

(s)        Indebtedness.  Borrower shall not incur any additional material
Indebtedness (other than (i) the Indebtedness specified on Schedule 6.01(s)
hereto; (ii) usual and customary accounts payable for a mortgage company; (iii)
Indebtedness incurred in connection with new or existing secured lending
facilities; and (iv) Indebtedness incurred in connection with an intercompany
lending agreement) without the prior written consent of Lender.  Borrower shall
not enter into any other financing facility with a lender other than the Lender
to provide for the financing of Fannie Mae Servicing Rights and Freddie Mac
Servicing Rights.

(t)         True and Correct Information.  All information, reports, exhibits,
schedules, financial statements or certificates relating to any Borrower Party
that any Borrower Party has furnished to Lender hereunder and during Lender’s
diligence of each Borrower Party are and will be true and complete and do not
omit to disclose any material facts necessary to make the statements herein or
therein, in light of the circumstances in which they are made, not
misleading.  All required financial statements, information and reports
delivered by each Borrower Party to Lender pursuant to this Agreement shall be
prepared in accordance with GAAP, or, if applicable, to SEC filings, the
appropriate SEC accounting regulations.

(u)        Agency Approvals; Servicing.  Borrower shall maintain its status with
Fannie Mae as an approved lender and Freddie Mac as an approved seller/servicer,
in each case in good standing (“Agency Approvals”).  Servicer shall service all
Mortgage Loans in accordance with the applicable Agency Guide.  Should Servicer,
for any reason, cease to possess all such applicable Agency Approvals, or should
notification to the relevant Agency or to HUD, FHA or VA be required, such
Borrower shall so notify Lender immediately in writing.  Notwithstanding the
preceding sentence, Servicer shall take all necessary action to maintain all of
their applicable Agency Approvals at all times during the term of this Agreement
and each outstanding Loan. Servicer shall maintain adequate financial standing,
servicing facilities, procedures and experienced personnel necessary for the
sound servicing of mortgage loans of the same types as





-20-

--------------------------------------------------------------------------------

 



may from time to time constitute Mortgage Loans and in accordance with Accepted
Servicing Practices.

(v)        Plan Assets.  No Borrower Party shall be an employee benefit plan as
defined in Section 3 of Title I of ERISA, or a plan described in Section
4975(e)(1) of the Code and the Borrower shall not use “plan assets” within the
meaning of 29 CFR §2510.3 101, as amended by Section 3(42) of ERISA to engage in
this Agreement. Transactions by or with Borrower or the Guarantor shall not be
subject to any state or local statute regulating investments of or fiduciary
obligations with respect to governmental plans within the meaning of Section
3(32) of ERISA.

(w)       Financial Covenants.  The Borrower shall at all times comply with any
financial covenants and/or financial ratios set forth below:

(i)         Adjusted Tangible Net Worth.  The Borrower shall maintain an
Adjusted Tangible Net Worth of at least equal to $500,000,000.

(ii)       Indebtedness to Adjusted Tangible Net Worth Ratio.  The Borrower’s
ratio of Indebtedness (excluding (A) Non-Recourse Debt, including any
securitization debt, and (B) any intercompany debt eliminated in consolidation)
to Adjusted Tangible Net Worth shall not exceed 10:1.

(iii)      Maintenance of Liquidity.  The Borrower shall ensure that, at all
times, it has cash (other than Restricted Cash) and Cash Equivalents in an
amount not less than $40,000,000.

(iv)       Maintenance of Profitability.  The Borrower shall maintain
profitability of at least $1.00 in Net Income for at least one of the two prior
Test Periods.

(x)        Changes in Servicing Contracts.  The Borrower shall provide written
notice to the Lender of any changes in any Servicing Contracts that may
materially affect the Servicing Rights within three (3) Business Days after the
Borrower receives notice thereof.

(y)        Monthly Third Party Valuation Reports.  As soon as possible and in
any event no later than the twenty-third (23rd) calendar day of each calendar
month (or, if such day is not a Business Day, the following Business Day),
Borrower shall provide to Lender a report provided by a third party valuation
agent acceptable to the Lender setting forth such agent’s determination of the
value of all of Borrower’s servicing rights (including servicing rights not
subject to this Agreement) and cash flows, along with the appropriate
certificate required under Section 7.01(z)(iii).

(z)        Financial Statements.  The Borrower shall deliver to the Lender, in
each case, to the extent not publicly filed:

(i)        Within forty (40) days after the end of each month, consolidated
unaudited balance sheets and consolidated statements of income and changes in
equity and unaudited statement of cash flows, all to be in a form acceptable to
Lender, showing the financial condition and





-21-

--------------------------------------------------------------------------------

 



results of operations of Borrower and its consolidated Subsidiaries on a
consolidated basis as of the end of each such month and for the then elapsed
portion of the fiscal year, setting forth, certified by a financial officer of
Borrower (acceptable to Lender) as presenting fairly the financial position and
results of operations of Borrower and its consolidated Subsidiaries and as
having been prepared in accordance with GAAP consistently applied, in each case,
subject to normal year-end audit adjustments;

(ii)       Within ninety (90) days after the end of each fiscal year of
Borrower, the consolidated audited balance sheets of Borrower and its
consolidated Subsidiaries, which will be in conformity with GAAP, and the
related consolidated audited statements of income and changes in equity showing
the financial condition of Borrower and its consolidated Subsidiaries as of the
close of such fiscal year and the results of operations during such year, and
consolidated audited statements of cash flows, as of the close of such fiscal
year, setting forth, in each case, in comparative form the corresponding figures
for the preceding year. The foregoing consolidated financial statements are to
be reported on by, and to carry the unqualified report (acceptable in form and
content to Lender) of, an independent public accountant of national standing
acceptable to Lender and are to be accompanied by a letter of management in form
and substance acceptable to Lender; and

(iii)      Together with each set of the financial statements delivered pursuant
to clause (i) above, a certificate of a Responsible Officer of such Borrower in
the form attached as Exhibit A to the Pricing Side Letter.

(aa)      Notice of Disposal of Servicing Rights.  In the event that the
Borrower sells or otherwise disposes of any of the Pledged Servicing Rights, it
shall give the Lender ten (10) Business Days’ prior written notice of such sale
or disposition (together with a list of the affected loans and other information
helpful to the Lender in assessing the related Collateral Value), during which
time the Lender shall recalculate the Collateral Value for the Collateral
remaining after such sale or disposition.

(bb)      Requests for Information.  The Borrower shall furnish to the Lender
within five (5) Business Days after the Lender’s request, any information,
documents, records or reports with respect to the servicing or subservicing of
the Collateral, any Borrower Party’s business or its relationship with any
Agency, as the Lender may from time to time reasonably request.

(cc)      Monthly Reports.  No later than the time set forth in Section
7.01(z)(i), Borrower shall provide to Lender (i) reports of information related
to (x) any claims or compensatory fees actually paid by Borrower or Guarantor to
each Agency related to enforcement by such Agency of its rights under the
related Agency Guide (or to trusts under non-agency securitizations) that are
not reimbursed from a predecessor originator/servicer, (y) a summary





-22-

--------------------------------------------------------------------------------

 



report of claims for repurchases or indemnity made by Agencies, insurers or
trusts in non-agency securitizations, including the current status or resolution
of such repurchase and indemnification demands; (z) the MSR Collateral as
detailed in Schedule 7.01(bb); (ii) a report provided by Borrower setting forth
Borrower’s determination of the value of all of Borrower’s servicing rights
(including servicing rights not subject to this Agreement) and cash flows, along
with the appropriate certificate required under Section 7.01(z)(iii); and (iii)
copies of all notices it receives from any Agency that materially affect the
Eligible Servicing Rights.

(dd)      Subservicer Acknowledgment Letter.  Subject to the rights and
interests of the Agencies, if the Lender approves the use of a subservicer, the
Borrower shall cause such subservicer to acknowledge the Lender’s rights
hereunder and agree to follow all instructions of Lender upon the occurrence of
a default hereunder, which side letter shall be acceptable to Lender in form and
substance (such side letter, a “Subservicer Acknowledgment Letter”) and prior to
permitting any other subservicer to service any Mortgage Loans related to the
Eligible Servicing Rights pledged hereunder, the Borrower shall cause such
subservicer to become a party to a Subservicer Acknowledgment Letter.

Section 7.02    Notice of Certain Occurrences.  The Borrower covenants and
agrees with the Lender that, so long as any Loan is outstanding and until all
Obligations have been paid in full:

(a)        Defaults.  Borrower shall promptly, and in any event within one (1)
Business Day of knowledge thereof by a Responsible Officer of Borrower, inform
Lender in writing of any Default, Event of Default by Borrower or any other
Person (other than Lender or Lender’s Affiliates) of any material obligation
under any Facility Document, or the occurrence or existence of any event or
circumstance that Borrower reasonably expects will with the passage of time
become a Default, Event of Default by Borrower or any other Person.

(b)        Litigation.  Borrower shall promptly inform Lender in writing of the
commencement of, or any determination in, any dispute, litigation,
investigation, proceeding, sanctions or suspension between Borrower, on the one
hand, and any Governmental Authority (or any other Person, on the other, with an
amount in controversy equal to or greater than $10,000,000).

(c)        Material Adverse Effect on Collateral.  As soon as possible, Borrower
shall inform Lender in writing upon the Borrower becoming aware of any default
related to any Collateral which should reasonably be expected to have a Material
Adverse Effect.

(d)        Reserved.

(e)        Credit Default.  Unless otherwise disclosed by Guarantor on Form 8-K
with separate notice by Borrower to Lender of the filing of such Form 8-K, upon,
and in any event within five (5) Business Days after, Borrower shall furnish the
Lender notice of the involuntary termination, acceleration, maturity of or
reduction in the amount available for borrowing under any repurchase agreement,
loan and security agreement or similar credit facility or agreement for borrowed
funds entered into by a Borrower Party and any third party to the extent that
such agreement or facility, prior to the effectiveness of such termination,
acceleration, maturity or





-23-

--------------------------------------------------------------------------------

 



reduction in the amount available for borrowing, provides for a minimum amount
available for borrowing by such Borrower Party equal to or greater than
$10,000,000.

(f)        Servicing Contract Transfer.  As soon as possible, Borrower shall
inform Lender in writing of the transfer, expiration without renewal,
termination or other loss of all or any part of any Servicing Contract (or the
termination or replacement of the Borrower thereunder), the reason for such
transfer, loss or replacement, if known to it and the effects that such
transfer, loss or replacement will have (or will likely have) on the prospects
for full and timely collection of all amounts owing to the Borrower under or in
respect of the Borrower’s Servicing Contracts.

(g)        Agency Notices.  The Borrower shall promptly furnish the Lender
copies of all notices it receives from Fannie Mae, Freddie Mac, HUD or Ginnie
Mae indicating any adverse fact or circumstance in respect of the Borrower with
respect to which adverse fact or circumstance Fannie Mae, Freddie Mac, HUD or
Ginnie Mae, respectively, announces its intention to terminate or threatens to
terminate the Borrower with cause or with respect to which Fannie Mae, Freddie
Mac, HUD or Ginnie Mae, announces its intention to conduct any inspection or
investigation of Borrower, or their files or facilities outside of the ordinary
course.

(h)        Servicing Rights Notices.  Borrower shall provide copies of (i) all
notices it receives from any Agency that materially affect the Eligible
Servicing Rights and (ii) any demand by an Agency or an insurer for the
repurchase of or indemnification with respect to a mortgage loan and the reason
for such repurchase or indemnification within three (3) Business Days after
Borrower receives notice thereof, if such demand would likely cause a Material
Adverse Effect.

(i)         Servicer Rating.  Borrower shall provide written notice to the
Lender within two (2) Business Days of receipt of notice of any decrease in any
servicer rating of the Servicer below (i) “SQ3”, as rated by Moody’s or (ii)
“Average”, as rated by S&P.

(j)         Other.  Borrower shall furnish, or cause to be furnished, upon the
request of Lender, such other information or reports as the Lender may from time
to time reasonably request.

(k)        Agency Requirements.  Borrower shall provide written notice of any
change in any Agency’s requirements regarding the Borrower’s or Servicer’s
minimum consolidated tangible net worth or any change in such Agency’s
requirements regarding Borrower’s or Servicer’s consolidated liquidity within
five (5) Business Days after Borrower receives notice thereof.

(l)         Amendment to any Servicing Contract or the Subservicing
Agreement.  The Borrower shall provide written notice to the Lender within five
(5) Business Days after Borrower enters into any amendment to the terms of any
Servicing Contract. The Borrower shall not allow a subservicer to enter into any
amendment of the Servicing Contracts or a Subservicing Agreement that would
affect such subservicer’s servicing of the Mortgage Loans subject to this
Agreement without the prior written consent of Lender and subject to the rights
and interests of the Agencies.

(m)       Subservicer Termination.  Borrower shall provide written notice to
Lender within one (1) Business Day following the occurrence of a Subservicer
Termination Event.





-24-

--------------------------------------------------------------------------------

 



ARTICLE VIII

EVENTS OF DEFAULT

Section 8.01    Events of Default. The following events shall be “Events of
Default”:

(a)       The Borrower or Guarantor shall fail to (a) make any payment or
deposit to be made by it under Article II,  Section 3.01 or Section 8.02(d) when
due (whether of principal or interest at stated maturity, upon acceleration, or
at mandatory prepayments due to Borrowing Base Deficiencies or otherwise) or
(b) make any other payment or deposit to be made by it hereunder when due and,
solely with respect to this clause (b), such failure (other than with respect to
payment of principal) shall continue unremedied for a period of two (2) Business
Days;

(b)       A Borrower Party shall fail to comply with the requirements of
Sections 7.01(n),  7.01(i),  7.01(g) or 7.02(f) and such default shall continue
unremedied for a period of one (1) Business Day; or a Borrower Party shall
otherwise fail to observe or perform any other agreement contained in this
Agreement or any other Facility Document and such failure to observe or perform
shall continue unremedied for a period of five (5) Business Days following a
Borrower Party obtaining knowledge thereof;

(c)       Any representation, warranty or certification made or deemed made
herein or in any other Facility Document by a Borrower Party or any certificate
furnished to Lender pursuant to the provisions thereof, shall prove to have been
false or misleading in any material respect as of the time made or furnished
(other than the representations and warranties set forth in Section 6.02 which
shall be considered solely for the purpose of determining the MSR Value of the
Eligible Servicing Rights; unless (i) Borrower Party shall have made any such
representations and warranties with knowledge that they were materially false or
misleading at the time made or (ii) any such representations and warranties have
been determined by Lender in its reasonable discretion to be materially false or
misleading on a regular basis);

(d)       (1) The failure of the Borrower to be an approved servicer under the
guidelines of an Agency with respect to which any Eligible Servicing Rights
pledged under this Agreement relate, (2) the Borrower fails to service or
subservice, as applicable, in accordance with the Agency Guides and the Lender
determines in its good faith discretion that such failure may have a Material
Adverse Effect, (3) the Borrower is terminated as servicer or subservicer, as
applicable, with respect to any Eligible Servicing Rights by an Agency (except
if the provisions of Section 7.01(g)(a)-(c) are met), (4) the Borrower shall at
any time be terminated, revoked or suspended as servicer or subservicer, as
applicable, with respect to any whole loan servicing or subservicing rights that
make up a material portion of Borrower’s servicing portfolio, (5) Borrower shall
cease to be approved by or its approval shall be revoked, suspended, rescinded,
halted, eliminated, withdrawn, annulled, repealed, voided or terminated by an
Agency as an approved seller/servicer or lender, (6) all or a portion of a
Borrower Party’s or Servicer’s servicing or subservicing portfolio consisting of
Agency loans is seized, (7) any Agency shall at any time cease to accept
delivery of any loan or loans from the Borrower under any program or notifies
the Borrower that the Agency shall cease accepting loan deliveries from the
Borrower, and (8) receipt by a Borrower Party of a notice from any Agency
indicating material breach, default or material non-compliance by such Borrower
Party which the Lender reasonably determines may entitle such





-25-

--------------------------------------------------------------------------------

 



Agency to terminate such Borrower Party which notice has not been rescinded or
nullified within three (3) Business Days of its receipt by such Borrower Party
or such lesser time as Lender believes is necessary to protect its interest and
provides Borrower with written notice thereof, as the case may be;

(e)        Any “event of default” which constitutes a payment default shall have
occurred and shall be continuing beyond the expiration of any applicable grace
period under the terms of any repurchase agreement, loan and security agreement
or similar credit facility or agreement for borrowed funds entered into by the
Borrower or any of its Affiliates on the one hand and any third party (including
an Affiliate of the Borrower but excluding the Lender or any Affiliate of
Lender), which relates to the Indebtedness of the Borrower or any of its
Affiliates in an amount individually or in the aggregate greater than
$10,000,000, which default (1) involves the failure to pay a matured obligation
or (2) permits the acceleration of the maturity of obligations by such third
party;

(f)        The Lender does not, or ceases to, have a first priority perfected
security interest in the Collateral or any material part thereof, subject only
to the rights and interests of the Agency with respect to the related Agency
Servicing Rights and other Collateral, other than as a result of a release of
such security interest by the Lender and such default continues unremedied for a
period of one (1) Business Day after the earlier of (i) a Responsible Officer of
the Borrower or the Guarantor having actual knowledge thereof and (ii) written
notice of such default from the Lender;

(g)        A Change of Control of the Borrower or the Guarantor occurs;

(h)        Borrower ceases to be (1) a HUD approved mortgagee pursuant to
Section 203 of the National Housing Act or (2) a Fannie Mae or Freddie Mac
approved servicer or HUD, Fannie Mae or Freddie Mac, as applicable, suspends,
rescinds, halts, eliminates, withdraws, annuls, repeals, voids or terminates the
status of the Borrower as either (1) a HUD approved mortgagee pursuant to
Section 203 of the National Housing Act or (2) a Fannie Mae or Freddie Mac
approved servicer or (B) the Borrower receives notice that HUD, Fannie Mae or
Freddie Mac may take such action set forth in clause (A);

(i)         Reserved;

(j)         Reserved;

(k)        Borrower shall fail to comply with the financial covenants set forth
in Section 7.01(q);

(l)         The failure of Borrower to maintain any Agency’s net worth
requirements;

(m)       Any judgment or order for the payment of money in excess of
$10,000,000 shall be rendered against the Borrower or any of its Affiliates, by
a court, administrative tribunal or other body having jurisdiction over them and
the same shall not be satisfied or discharged (or provisions shall not be made
for such discharge) or bonded, or a stay of execution thereof shall not be
procured, within sixty (60) days from the date of entry thereof or, if a stay of
execution is procured, sixty (60) days from the date such stay is lifted;





-26-

--------------------------------------------------------------------------------

 



(n)       (1) The Borrower or any of its Affiliates files a voluntary petition
in bankruptcy, seeks relief under any provision of any Insolvency Law or
consents to the filing of any petition against it under any such law; (2) a
proceeding shall have been instituted by any Affiliate of the Borrower in a
court having jurisdiction in the premises seeking a decree or order for relief
in respect of the Borrower or such Affiliate in an involuntary case under any
applicable Insolvency Law, or for the appointment of a receiver, liquidator,
assignee, trustee, custodian, sequestrator, conservator or other similar
official of the Borrower or such Affiliate, or for any substantial part of its
Property, or for the winding-up or liquidation of its affairs, (3) a proceeding
shall have been instituted by any Person (other than an Affiliate of the
Borrower) in a court having jurisdiction in the premises seeking a decree or
order for relief in respect of the Borrower or any of its Affiliates in an
involuntary case under any applicable Insolvency Law, or for the appointment of
a receiver, liquidator, assignee, trustee, custodian, sequestrator, conservator
or other similar official of the Borrower or such Affiliate, or for any
substantial part of its Property, or for the winding-up or liquidation of its
affairs and the Borrower or such Affiliate shall have failed to obtain a relief
(including, without limitation, a dismissal) or a stay of such involuntary
proceeding within sixty (60) days, (4) the admission in writing by the Borrower
or any of its Affiliates of its inability to pay its debts as they become due,
(5) the Borrower or any of its Affiliates consents to the appointment of or
taking possession by a custodian, receiver, conservator, trustee, liquidator,
sequestrator or similar official, of all or any part of its Property or any
custodian, receiver, conservator, trustee, liquidator, sequestrator or similar
official takes possession of all or any part of the Property of the Borrower or
any of its Affiliates; (6) the Borrower or any of its Affiliates makes an
assignment for the benefit of any of its creditors; or (7) the Borrower or any
of its Affiliates generally fails to pay its debts as they become due;

(o)       Any Governmental Authority or any Person, agency or entity acting or
purporting to act under Governmental Authority (including any Agency) shall have
taken any action to condemn, seize or appropriate, or to assume custody or
control of, all or any substantial part of the Property of the Borrower or any
of its Affiliates, or shall have taken any action to displace the management of
any of the Borrower or any of its Affiliates or to curtail the Borrower’s, or
any of its Affiliates’ authority in the conduct of its business; or

(p)       The Guarantor repudiates, revokes or attempts to revoke in writing the
guaranty of the Guarantor set forth in Section 11.13 of this Agreement, in whole
or in part.

Section 8.02    Remedies.

(a)       Optional Acceleration.  Upon the occurrence of an Event of Default
(other than an Event of Default described in Section 8.01(n)), the Lender may by
written notice to the Borrower, terminate the Facility and declare all Loans and
all other Obligations to be immediately due and payable.

(b)       Automatic Acceleration.  Upon the occurrence of an Event of Default
described in Section 8.01(n), the Facility shall be automatically terminated and
the Loans and all other Obligations shall be immediately due and payable upon
the occurrence of such event, without demand or notice of any kind.





-27-

--------------------------------------------------------------------------------

 



(c)        Remedies.  Upon any acceleration of the Loans pursuant to this
Section 8.02, the Lender, in addition to all other rights and remedies under
this Agreement or otherwise, shall have all other rights and remedies provided
under the UCC of each applicable jurisdiction and other applicable laws, which
rights shall be cumulative. The Borrower agrees, upon the occurrence of an Event
of Default and notice from the Lender, to assemble, at its expense, all of the
Collateral that is in its possession (whether by return, repossession, or
otherwise) at a place designated by the Lender. All out-of-pocket costs incurred
by the Lender in the collection of all Obligations, and the enforcement of its
rights hereunder, including reasonable attorneys’ fees and legal expenses, shall
be paid out of the Collateral. Without limiting the foregoing, upon the
occurrence of an Event of Default and the acceleration of the Loans pursuant to
this Section 8.02, the Lender may, to the fullest extent permitted by applicable
law, without notice, advertisement, hearing or process of law of any kind,
(i) enter upon any premises where any of the Collateral which is in the
possession of the Borrower (whether by return, repossession, or otherwise) may
be located and take possession of and remove such Collateral, (ii) sell any or
all of such Collateral, free of all rights and claims of the Borrower therein
and thereto, at any public or private sale, and (iii) bid for and purchase any
or all of such Collateral at any such sale. Any such sale shall be conducted in
a commercially reasonable manner and in accordance with applicable law. The
Borrower hereby expressly waives, to the fullest extent permitted by applicable
law, any and all notices, advertisements, hearings or process of law in
connection with the exercise by the Lender of any of its rights and remedies
upon the occurrence of an Event of Default. Each of the Lender and the Borrower
shall have the right (but not the obligation) to bid for and purchase any or all
Collateral at any public or private sale. The Borrower hereby agrees that in any
sale of any of the Collateral, the Lender is hereby authorized to comply with
any limitation or restriction in connection with such sale as it may be advised
by counsel is necessary in order to avoid any violation of applicable law
(including, without limitation, compliance with such procedures as may restrict
the number of prospective bidders and purchasers, require that such prospective
bidders and purchasers have certain qualifications, and restrict such
prospective bidders and purchasers to Persons who will represent and agree that
they are purchasing for their own account for investment and not with a view to
the distribution or resale of such Collateral), or in order to obtain any
required approval of the sale or of the purchaser by any Governmental Authority,
and the Borrower further agrees that such compliance shall not result in such
sale being considered or deemed not to have been made in a commercially
reasonable manner. The Lender shall not be liable for any sale, private or
public, conducted in accordance with this Section 8.02(c). If an Event of
Default occurs, and upon acceleration of the Loans hereunder, the Loans and all
other Obligations shall be immediately due and payable, and collections on the
Eligible Servicing Rights and proceeds of sales and securitizations of Eligible
Servicing Rights, and other Collateral will be used to pay the
Obligations.  Notwithstanding anything herein to the contrary, to the extent any
provision of this Section 8.02 conflicts with the Lender’s rights and remedies
set forth in the Freddie Mac Acknowledgment Agreement, the Freddie Mac
Acknowledgment Agreement shall control.

(d)        In the event that Borrower receives a notice from an Agency
indicating a material breach, material default or material non-compliance by the
Borrower that the Lender reasonably determines may entitle such Agency to
terminate the Borrower, which breach, default or non-compliance has not been
satisfactorily cured or remedied within ten (10) Business Days of the receipt by
the Borrower of such notice, or such lesser time as Lender believes is necessary
to protect its interest and provides Borrower with written notice thereof, as
the case may be, the





-28-

--------------------------------------------------------------------------------

 



Lender may by written notice to the Borrower, terminate the Facility and declare
all Loans and all other Obligations to be immediately due and payable.

Section 8.03    Application of Proceeds.

(a)        Reserved.

(b)        Reserved.

(c)        Reserved.

(d)        On each Business Day during which an Event of Default has occurred
and is continuing hereunder, the Lender shall apply Collections in the following
order to pay:

(i)        to the Lender, any fees due pursuant to the terms hereof;

(ii)       to the Lender or any Indemnified Party an amount equal to any other
amounts (including the Outstanding Aggregate Loan Amount) then due to such
Persons pursuant to this Agreement that have not been paid by the Borrower (and
to the extent that there are insufficient funds to pay all of the foregoing
amounts, such amount shall be distributed to the foregoing parties, pro rata in
accordance with the amounts due to such parties); and

(iii)      any remaining amounts to the Borrower by transferring such amount to
the account specified in writing by the Borrower.

ARTICLE IX

ASSIGNMENT

Section 9.01    Restrictions on Assignments.  The Borrower shall not assign its
rights hereunder or any interest herein without the prior written consent of the
Lender. The Lender may assign any or all of its rights and its obligations,
under this Agreement, under any Loan pursuant to this Agreement or under the
other Facility Documents, (i) without consent of the Borrower, to (a) any
Affiliate of Lender or a conduit or other entity supported by the Lender or an
Affiliate of Lender or (b) following an Event of Default, and (ii) with the
Borrower’s prior written consent (not to be unreasonably withheld or delayed),
to any other entity; provided, that notwithstanding anything herein to the
contrary, Borrower shall not be subject to any increased costs or expenses as a
result of such assignment made without Borrower’s consent; provided,  further
that, if Lender assigns its rights and obligations to a conduit or other entity
supported by the Lender or an Affiliate of Lender, Borrower agrees to cooperate
in good faith with Lender to amend the Facility Documents to facilitate such
assignment. Notwithstanding anything to the contrary in this Article IX, the
parties acknowledge and agree that the Acknowledgment Agreements do not permit
any assignments of, or any parties rights, obligations, or interest in, the
Acknowledgment Agreements, except pursuant to the express provisions of the
related Acknowledgment Agreement.





-29-

--------------------------------------------------------------------------------

 



Section 9.02    Evidence of Assignment; Endorsement on Note.  The Lender hereby
agrees that it shall endorse the Note to reflect any assignments made pursuant
to this Article IX or otherwise.

Section 9.03    Rights of Assignee.  Upon the assignment the Lender of all of
its rights and obligations hereunder, under the Note and under the other
Facility Documents to an assignee in accordance with Section 9.01, such assignee
shall have all such rights and obligations of the Lender as set forth in such
assignment or delegation, as applicable, and all references to the Lender in
this Agreement or any Facility Document shall be deemed to apply to such
assignee to the extent of such interest. If any interest in any Facility
Document is transferred to any assignee which is organized under the laws of any
jurisdiction other than the United States or any State thereof, the transferor
Lender shall cause such assignee, concurrently with the effectiveness of such
transfer, to comply with the provisions of Section 3.02.

Section 9.04    Permitted Participants; Effect.

(a)        The Lender may, in the ordinary course of its business and in
accordance with applicable law, at any time (and from time to time) assign,
pledge, hedge, hypothecate, or otherwise sell to one or more banks or other
entities (each a “Participant”) all or a portion of participation interests in
any Loan owing to the Lender, any Note held by the Lender, any Available
Facility Amount of the Lender, or any other interest of the Lender under this
Agreement or the other Facility Documents. In the event of any such assignment,
pledge, hedge, hypothecation or sale by the Lender of a participating interest
to a Participant, (i) the Lender’s obligations hereunder and under the other
Facility Documents shall remain unchanged; (ii) the Lender shall remain solely
responsible to the Borrower for the performance of such obligations; and
(iii) the Lender shall remain the owner of its Loans and the holder of any Note
issued to it in evidence thereof for the purposes under the Facility Documents.
All amounts payable by the Borrower under this Agreement shall be determined as
if the Lender had not assigned, pledged, hedged, hypothecated or otherwise sold
such participating interests. The Borrower and the Lender shall continue to deal
solely and directly with each other in connection with the Lender’s rights and
obligations under the Facility Documents.

(b)        Any agreement or instrument pursuant to which Lender sells such a
participation shall provide that Lender shall retain the sole right to enforce
this Agreement and to approve any amendment, modification or waiver of any
provision of this Agreement; provided that such agreement or instrument may
provide that Lender will not, without the consent of the Participant, agree to
any amendment, modification or waiver described in Section 11.01 that affects
such Participant.  The Borrower agrees that each Participant shall be entitled
to the benefits of Sections 2.06,  3.02 and 10.1 (subject to the requirements
and limitations therein, including the requirements under Section 3.02(d) (it
being understood that the documentation required under Section 3.02(d) shall be
delivered to Lender)) to the same extent as if it were the Lender and had
acquired its interest by assignment pursuant to Section 9.01; provided that such
Participant shall not be entitled to receive any greater payment under Sections
2.06 or 3.02 with respect to any participation than Lender would have been
entitled to receive, except to the extent such entitlement to receive a greater
payment results from a Change in Law that occurs after the Participant acquired
the applicable participation. To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 11.12 as though it were the
Lender. Lender shall, acting solely for this





-30-

--------------------------------------------------------------------------------

 



purpose as a non-fiduciary agent of Borrower, maintain a register on which it
enters the interest in the Loans or other obligations under the Facility
Documents (the “Participant Register”); provided that Lender shall not have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Facility Documents) to any Person except to the extent that such
disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Department regulations.  The entries in the
Participant Registrar shall be conclusive absent manifest error, and Lender
shall treat each Person whose name is recorded in the Participant Register as
the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary.

Section 9.05    Voting Rights of Participants.  The Lender shall retain the sole
right to approve, without the consent of any Participant, any amendment,
modification or waiver of any provision of the Facility Documents other than any
amendment, modification, or waiver with respect to any Loan or Available
Facility Amount in which such Participant has an interest which forgives
principal, interest, or fees or reduces the interest rate or fees payable with
respect to any such Loan or Available Facility Amount, extends the Wind Down
Date, postpones any date fixed for any regularly scheduled payment of principal
of, or interest or fees on, any such Loan or Available Facility Amount or
releases all or substantially all of the Collateral (other than as expressly
permitted pursuant to the Facility Documents).

ARTICLE X

INDEMNIFICATION

Section 10.01  Indemnities by the Borrower.  Without limiting any other rights
which any such Person may have hereunder or under applicable law, the Borrower
hereby agrees to indemnify, the Lender, its Affiliates, successors, permitted
transferees and assigns and all officers, directors, shareholders, controlling
persons, employees and agents of any of the foregoing (each an “Indemnified
Party”), forthwith on demand, from and against any and all damages, losses,
claims, liabilities and related costs and expenses, including attorneys’ fees
and disbursements (all of the foregoing being collectively referred to as
“Indemnified Amounts”) awarded against or incurred by any of them arising out of
or as a result of this Agreement, the other Facility Documents, or any
transaction contemplated hereby or thereby excluding, however, (a) Indemnified
Amounts to the extent a court of competent jurisdiction determines that they
resulted from gross negligence, bad faith or willful misconduct on the part of
such Indemnified Party, (b) in the event that the Lender has assigned its rights
or delegated its obligations in respect of this Agreement, and the Indemnified
Amounts with respect to such assignee exceed the Indemnified Amounts that would
otherwise have been payable by the Borrower to the Lender, the amount of such
excess, (c) taxes expressly excluded from Taxes in Section 3.02(a) above (other
than any such Taxes that are incremental and arise solely by reason of a breach
by the Borrower of its obligations under this Agreement), and (d) any lost
profits or indirect, exemplary, punitive or consequential damages of any
Indemnified Party. In any suit, proceeding or action brought by the Lender in
connection with any Collateral for any sum owing thereunder, or to enforce any
provisions of any Collateral, the Borrower will save, indemnify and hold the
Lender harmless from





-31-

--------------------------------------------------------------------------------

 



and against all expense, loss or damage suffered by reason of any defense,
set-off, counterclaim, recoupment or reduction or liability whatsoever of the
account debtor or obligor thereunder, arising out of a breach by the Borrower of
any obligation thereunder or arising out of any other agreement, indebtedness or
liability at any time owing to or in favor of such account debtor or obligor or
its successors from the Borrower. The Borrower also agrees to reimburse the
Lender as and when billed by the Lender for all the Lender’s out-of-pocket costs
and expenses incurred in connection with the enforcement or the preservation of
the Lender’s rights under this Agreement, the Note, any other Facility Document
or any transaction contemplated hereby or thereby, including without limitation
the fees and disbursements of its counsel. The Borrower hereby acknowledges
that, notwithstanding the fact that the Note is secured by the Collateral, the
obligation of the Borrower under the Note is a recourse obligation of the
Borrower. Under no circumstances shall any Indemnified Party be liable to the
Borrower for any lost profits or indirect, exemplary, punitive or consequential
damages.

Section 10.02  General Provisions.  If for any reason the indemnification
provided above in Section 10.01 (and subject to the limitations on
indemnification contained therein) is unavailable to an Indemnified Party or is
insufficient to hold an Indemnified Party harmless on the basis of public
policy, then the Borrower shall contribute to the amount paid or payable by such
Indemnified Party as a result of such loss, claim, damage or liability in such
proportion as is appropriate to reflect not only the relative benefits received
by such Indemnified Party on the one hand and the Borrower on the other hand but
also the relative fault of such Indemnified Party as well as any other relevant
equitable considerations.

The provisions of this Article X shall survive the termination of this Agreement
and the payment of the Obligations.

ARTICLE XI

MISCELLANEOUS

Section 11.01  Amendments, Etc.  Neither this Agreement nor any provision hereof
may be amended, supplemented, or modified except pursuant to an agreement or
agreements in writing entered into by the Borrower and the Lender.

Section 11.02  Notices, Etc.  Except as provided herein, all notices required or
permitted by this Agreement shall be in writing (including without limitation by
Electronic Transmission, email or facsimile) and shall be effective and deemed
delivered only when received by the party to which it is sent; provided that
notices of Events of Default and exercise of remedies or under Section 8.02
shall be sent via overnight mail and by electronic transmission. Any such notice
shall be sent to a party at the address, electronic mail or facsimile
transmission number set forth on Schedule 11.02 or to such other address, e-mail
address or facsimile number as either party may notify to the others in writing
from time to time.

Section 11.03  No Waiver; Remedies.  No failure on the part of the Lender to
exercise, and no delay in exercising, any right hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any right hereunder
preclude any other or further exercise thereof or the





-32-

--------------------------------------------------------------------------------

 



exercise of any other right. The remedies herein provided are cumulative and not
exclusive of any remedies provided by law.

Section 11.04  Binding Effect; Assignability.  This Agreement shall be binding
upon and inure to the benefit of the Borrower and the Lender, and their
respective successors and assigns, provided,  however, that nothing in the
foregoing shall be deemed to authorize any assignment not permitted in
Section 9.01.

Section 11.05   GOVERNING LAW; SUBMISSION TO JURISDICTION. THIS AGREEMENT SHALL
BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW
YORK WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES (OTHER THAN SECTION 5-1401
OF THE NEW YORK GENERAL OBLIGATIONS LAW, WHICH BY ITS TERMS APPLIES TO THIS
AGREEMENT). EACH PARTY HERETO HEREBY SUBMITS TO THE NON-EXCLUSIVE GENERAL
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK LOCATED IN THE BOROUGH OF
MANHATTAN, THE FEDERAL COURTS OF THE UNITED STATES OF AMERICA FOR THE SOUTHERN
DISTRICT OF NEW YORK, AND APPELLATE COURTS FROM ANY THEREOF FOR PURPOSES OF ALL
LEGAL PROCEEDINGS ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY. EACH PARTY HERETO IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER
HAVE TO THE LAYING OF THE VENUE OF ANY SUCH PROCEEDING BROUGHT IN SUCH A COURT
IN THE BOROUGH OF MANHATTAN AND ANY CLAIM THAT ANY SUCH PROCEEDING BROUGHT IN
SUCH A COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM. EACH PARTY HERETO HEREBY
CONSENTS TO PROCESS BEING SERVED IN ANY SUIT, ACTION OR PROCEEDING WITH RESPECT
TO THIS AGREEMENT, OR ANY DOCUMENT DELIVERED PURSUANT HERETO BY THE MAILING OF A
COPY THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, RETURN RECEIPT
REQUESTED, TO ITS RESPECTIVE ADDRESS SPECIFIED AT THE TIME FOR NOTICES UNDER
THIS AGREEMENT OR TO ANY OTHER ADDRESS OF WHICH IT SHALL HAVE GIVEN WRITTEN OR
ELECTRONIC NOTICE TO THE OTHER PARTIES. THE FOREGOING SHALL NOT LIMIT THE
ABILITY OF ANY PARTY HERETO TO BRING SUIT IN THE COURTS OF ANY OTHER
JURISDICTION.

EACH OF THE PARTIES HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO A TRIAL BY
JURY WITH RESPECT TO ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT.

Section 11.06  Entire Agreement.  This Agreement and the Facility Documents
embodies the entire agreement and understanding of the parties hereto and
supersedes any and all prior agreements, arrangements and understanding relating
to the matters provided for herein.

Section 11.07  Acknowledgement.  The Borrower hereby acknowledges that:

(a)        it has been advised by counsel in the negotiation, execution and
delivery of this Agreement, the Note and the other Facility Documents to which
it is a party;





-33-

--------------------------------------------------------------------------------

 



(b)        the Lender has no fiduciary relationship to the Borrower, and the
relationship between the Borrower and the Lender is solely that of debtor and
creditor; and

(c)        no joint venture exists among or between the Lender and the Borrower.

Section 11.08  Captions and Cross References.  The various captions (including,
without limitation, the table of contents) in this Agreement are included for
convenience only and shall not affect the meaning or interpretation of any
provision of this Agreement. References in this Agreement to any underscored
Section or Exhibit are to such Section or Exhibit of this Agreement, as the case
may be.

Section 11.09  Execution in Counterparts.  This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which when taken together shall constitute one and the same agreement.

Section 11.10  Confidentiality.  Each party hereto agrees for the benefit of the
other party that it will hold any confidential information received from the
other party pursuant to this Agreement or any other Facility Document in strict
confidence, as long as such information remains confidential except for
disclosure to (i) its Affiliates, (ii) its legal counsel, accountants, and other
professional advisors or to a permitted assignee or participant,
(iii) regulatory officials, (iv) any Person as requested pursuant to or as
required by law, regulation, legal process, or the rules and regulations of any
Governmental Authority or stock exchange, (v) any Person in connection with any
legal proceeding to which it is a party, (vi) rating agencies if requested or
required by such agencies in connection with a rating, (vii) any Agency and
(viii) any prospective or actual assignee or participant hereunder (including
any prospective or actual credit hedge counterparty) (for so long as such party
has executed a confidentiality or non-disclosure agreement substantially similar
to the terms and provisions of this Section 11.10). The parties agree that this
Agreement is confidential information of the Lender. The Lender also agrees that
it will comply with all applicable securities laws with respect to any
non-public information of the type referenced in the preceding sentence in its
possession. This Section 11.10 shall survive termination of this Agreement.

Notwithstanding anything to the contrary in this Section 11.10, in the event of
a conflict between the confidentiality provisions of this Agreement and the
other Facility Documents (other than the Freddie Mac Acknowledgment Agreement),
on the one hand, and the confidentiality provisions of the Freddie Mac
Acknowledgment Agreement, on the other hand, the confidentiality provisions of
the Freddie Mac Acknowledgment Agreement shall control, but only to the extent
applicable as provided in the Freddie Mac Acknowledgment Agreement.

Section 11.11  Survival.  This Agreement shall remain in effect until the
Termination Date; provided, however, that no such termination shall affect
Borrower’s Obligations to Lender at the time of such termination. The
obligations of the Borrower under Sections 3.02,  10.01 and 11.10 hereof shall
survive the repayment of the Loans and the termination of this Agreement. In
addition, each representation and warranty made, or deemed to be made by a
request for a borrowing, herein or pursuant hereto shall survive the making of
such representation and warranty, and the Lender shall not be deemed to have
waived, by reason of making any Loan, any Default that may arise by





-34-

--------------------------------------------------------------------------------

 



reason of such representation or warranty proving to have been false or
misleading, notwithstanding that the Lender may have had notice or knowledge or
reason to believe that such representation or warranty was false or misleading
at the time such Loan was made

Section 11.12  Set-Off.  In addition to any rights and remedies of the Lender
provided by this Agreement and by law, the Lender shall have the right, without
prior notice to Borrower, any such notice being expressly waived by Borrower to
the extent permitted by applicable law, upon any amount becoming due and payable
by Borrower hereunder (whether at the stated maturity, by acceleration or
otherwise), to set-off and appropriate and apply against such amount any and all
Property and deposits (general or special, time or demand, provisional or
final), in any currency, and any other credits, indebtedness or claims, in any
currency, in each case whether direct or indirect, absolute or contingent,
matured or unmatured, at any time held or owing by the Lender or any Affiliate
thereof to or for the credit or the account of Borrower; provided, that the
Lender’s right to set-off in relation to Freddie Mac Servicing Rights shall be
permitted solely upon receipt of Surplus Proceeds (as such term is defined in
the Freddie Mac Acknowledgment Agreement). Lender may set-off cash, the proceeds
of the liquidation of any Collateral and all other sums or obligations owed by
the Lender or its Affiliates to Borrower against all of Borrower’s obligations
to the Lender or its Affiliates under this Agreement with respect to Borrower or
under any other agreement between the parties or between Borrower and any
affiliate of the Lender, or otherwise whether or not such obligations are then
due, without prejudice to the Lender’s or its Affiliate’s right to recover any
deficiency. Lender agrees promptly to notify Borrower after any such set-off and
application made by the Lender; provided that the failure to give such notice
shall not affect the validity of such set-off and application.

Section 11.13  Guaranty.

(a)        Subject to Section 11.13(h) below, Guarantor hereby unconditionally
and irrevocably guarantees to Lender the prompt payment of the Guaranteed
Obligations in full when due (whether at the stated maturity, by acceleration or
otherwise). Any such payment shall be made at such place and in the same
currency as such relevant Guaranteed Obligation is payable. This guaranty is a
guaranty of payment and not solely of collection and is a continuing guaranty
and shall apply to all Guaranteed Obligations whenever arising.

(b)        The obligations of the Guarantor hereunder are absolute and
unconditional, irrespective of the value, genuineness, validity, regularity or
enforceability of this Agreement, or any other agreement or instrument referred
to herein, to the fullest extent permitted by Applicable Law, irrespective of
any other circumstance whatsoever which might otherwise constitute a legal or
equitable discharge or defense of a surety or guarantor. Guarantor agrees that
this guaranty may be enforced by Lender without the necessity at any time of
resorting to or exhausting any security or collateral and without the necessity
at any time of having recourse to this Agreement or any other Facility Document
or any collateral, if any, hereafter securing the Guaranteed Obligations or
otherwise and Guarantor hereby waives the right to require Lender to proceed
against any other Person or to require the Lender to pursue any other remedy or
enforce any other right. Guarantor further agrees that nothing contained herein
shall prevent Lender from suing in any jurisdiction on this Agreement or any
other Facility Document or foreclosing its security interest in or Lien on any
collateral, if any, securing the Guaranteed Obligations or from exercising any
other rights available to it under this Agreement or any instrument of security,
if any, and the exercise of any





-35-

--------------------------------------------------------------------------------

 



of the aforesaid rights and the completion of any foreclosure proceedings shall
not constitute a discharge of Guarantor’s obligations hereunder; it being the
purpose and intent of Guarantor that its obligations hereunder shall be
absolute, independent and unconditional under any and all circumstances. Neither
Guarantor’s obligations under this guaranty nor any remedy for the enforcement
thereof shall be impaired, modified, changed or released in any manner
whatsoever by reason of the application of the laws of any foreign jurisdiction.
Guarantor waives any and all notice of the creation, renewal, extension or
accrual of any of the Guaranteed Obligations and notice of or proof of reliance
of by Lender upon this guaranty or acceptance of this guaranty. The Guaranteed
Obligations, and any of them, shall conclusively be deemed to have been created,
contracted or incurred, or renewed, extended, amended or waived, in reliance
upon this guaranty. All dealings between Borrower and Guarantor, on the one
hand, and Lender, on the other hand, likewise shall be conclusively presumed to
have been had or consummated in reliance upon this guaranty.

(c)        Guarantor agrees that (a) all or any part of the security which
hereafter may be held for the Guaranteed Obligations, if any, may be exchanged,
compromised or surrendered from time to time; (b) the Lender shall not have any
obligation to protect, perfect, secure or insure any such security interests or
Liens which hereafter may be held, if any, for the Guaranteed Obligations or the
properties subject thereto; (c) the time or place of payment of the Guaranteed
Obligations may be changed or extended, in whole or in part, to a time certain
or otherwise, and may be renewed, increased or accelerated, in whole or in part;
(d) Borrower and any other party liable for payment under this Agreement may be
granted indulgences generally; (e) any of the provisions of this Agreement or
any other Facility Document may be modified, amended or waived; and (f) any
deposit balance for the credit of Borrower or any other party liable for the
payment of the Guaranteed Obligations or liable upon any security therefor may
be released, in whole or in part, at, before or after the stated, extended or
accelerated maturity of the Guaranteed Obligations, all without notice to or
further assent by Guarantor, which shall remain bound thereon, notwithstanding
any such exchange, compromise, surrender, extension, renewal, acceleration,
modification, indulgence or release.

(d)        Guarantor expressly waives to the fullest extent permitted by
Applicable Law: (a) notice of acceptance of this guaranty by the Lender and of
all transfers of funds to Borrower by Lender; (b) presentment and demand for
payment or performance of any of the Guaranteed Obligations; (c) protest and
notice of dishonor or of default (except as specifically required in this
Agreement) with respect to the Guaranteed Obligations or with respect to any
security therefor; (d) notice of Lender obtaining, amending, substituting for,
releasing, waiving or modifying any Lien, if any, hereafter securing the
Guaranteed Obligations, or Lender’s subordinating, compromising, discharging or
releasing such Liens, if any; (e) all other notices to which Borrower might
otherwise be entitled in connection with the guaranty evidenced by this Section
11.13; and (f) demand for payment under this guaranty.

(e)        The obligations of Guarantor under this Section 11.13 shall be
automatically reinstated if and to the extent that for any reason any payment by
or on behalf of any Person in respect of the Guaranteed Obligations is rescinded
or must be otherwise restored by any holder of any of the Guaranteed
Obligations, whether as a result of any proceedings in bankruptcy or
reorganization or otherwise, and Guarantor agrees that it will indemnify Lender
on demand for all reasonable and documented costs and out-of-pocket expenses
(including, without limitation,





-36-

--------------------------------------------------------------------------------

 



reasonable and documented fees and expenses of counsel) incurred by Lender in
connection with such rescission or restoration, including any such costs and
expenses incurred in defending against any claim alleging that such payment
constituted a preference, fraudulent transfer or similar payment under any
bankruptcy, insolvency or similar law.

(f)        Guarantor agrees that, as between Guarantor, on the one hand, and
Lender, on the other hand, the Guaranteed Obligations may be declared to be
forthwith due and payable as provided in Section 8.02 (and shall be deemed to
have become automatically due and payable in the circumstances provided in
Section 8.02) notwithstanding any stay, injunction or other prohibition
preventing such declaration (or preventing such Guaranteed Obligations from
becoming automatically due and payable) as against any other Person and that, in
the event of such declaration (or such Guaranteed Obligations being deemed to
have become automatically due and payable), such Guaranteed Obligations (whether
or not due and payable by any other Person) shall forthwith become due and
payable by Guarantor.

(g)        Guarantor hereby agrees that until the payment and satisfaction in
full of all Guaranteed Obligations and the expiration and termination of the
this Agreement it shall not exercise any right or remedy arising by reason of
any performance by it of its guarantee in Section 11.13(a), whether by
subrogation or otherwise, against Borrower or any security for any of the
Guaranteed Obligations.

(h)        Notwithstanding any provision to the contrary contained herein, to
the extent the obligations of Guarantor shall be adjudicated to be invalid or
unenforceable for any reason (including, without limitation, because of any
Applicable Law relating to fraudulent conveyances or transfers) then the
obligations of Guarantor hereunder shall be limited to the maximum amount that
is permissible under Applicable Law (as now or hereinafter in effect).

[SIGNATURE PAGE FOLLOWS]

 

 



-37-

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.

 

PENNYMAC LOAN SERVICES, LLC, as

 

     Borrower and Servicer

 

 

 

 

 

By:

/s/ Pamela Marsh

 

    Name:  Pamela Marsh

 

    Title:    Managing Director, Treasurer

 

 

 

 

 

PRIVATE NATIONAL MORTGAGE

 

     ACCEPTANCE COMPANY, LLC, as

 

     Guarantor

 

 

 

 

 

By:

/s/ Pamela Marsh

 

    Name:  Pamela Marsh

 

    Title:    Managing Director, Treasurer

 

 

 

 

 

CREDIT SUISSE AG, CAYMAN ISLANDS

 

     BRANCH, as Lender

 

 

 

 

 

By:

/s/ Margaret Dellafera

 

    Name:  Margaret Dellafera

 

    Title:    Authorized Signatory

 

 

 

 

 

By:

/s/ Patrick J. Hart

 

    Name:  Patrick J. Hart

 

    Title:    Authorized Signatory

 



Signature Page to Loan and Security Agreement

(Credit Suisse-PennyMac Loan Services)

--------------------------------------------------------------------------------

 



SCHEDULE I

DEFINITIONS

1.1       Definitions.  As used in this Agreement the following terms have the
meanings as indicated:

“Accepted Servicing Practices” means, with respect to any Mortgage Loan, those
mortgage servicing practices of prudent mortgage lending institutions which
service mortgage loans of the same type as such Mortgage Loan in the
jurisdiction where the related Mortgaged Property is located.

“Acknowledgment Agreement” means an Acknowledgment Agreement, by and among an
Agency, the Borrower and the Lender as secured party, pursuant to which the
Agency acknowledges the security interest granted pursuant to this Agreement of
the Lender in the Servicing Rights related to pools of mortgage loans
securitized with such Agency, together with any amendments and addenda thereto.

“Adjusted Tangible Net Worth” has the meaning set forth in the Pricing Side
Letter.

“Advance” means any P&I Advance, T&I Advance or Corporate Advance.

“Advance Rate”  has the meaning assigned to it in the Pricing Side Letter.

“Affiliate” means, with respect to any Person, any other Person which, directly
or indirectly, controls, is controlled by, or is under common control with, such
Person. For purposes of this definition, “control” (together with the
correlative meanings of “controlled by” and “under common control with”) means
possession, directly or indirectly, of the power (a) to vote 20% or more of the
securities (on a fully diluted basis) having ordinary voting power for the
directors or managing general partners (or their equivalent) of such Person, or
(b) to direct or cause the direction of the management or policies of such
Person, whether through the ownership of voting securities, by contract, or
otherwise; provided, however, that in respect of Borrower, Servicer, or
Guarantor the term “Affiliate” shall include only Private National Mortgage
Acceptance Company, LLC and its wholly owned subsidiaries.

“Agreement” has the meaning set forth in the preamble.

“Agency” means Fannie Mae, Freddie Mac or Ginnie Mae, as applicable.

“Agency Guide” with respect to (1) Fannie Mae, the Fannie Mae Selling Guide and
the Fannie Mae Servicing Guide, as may be amended from time to time, (2) Freddie
Mac, the Freddie Mac Single-Family Seller/Servicer Guide, as may be amended or
modified from time to time and (3) with respect to Ginnie Mae, the Ginnie Mae
MBS Guide, as may be amended from time to time, and in all cases, any other
applicable guides published by such Agency and any related announcements,
directives and correspondence issued by such Agency.

“Agency Security” means a mortgage-backed security issued by an Agency.





SCHEDULE I - 1

--------------------------------------------------------------------------------

 



“Agency Servicing Rights” means all Servicing Rights with respect to the
Agencies.

“Ancillary Income” means all money which is due and payable in connection with
each Mortgage Loan other than the Servicing Fee and specifically including,
without limitation, late charge fees, assignment transfer fees, insufficient
funds check charges, amortization schedule fees, interest from escrow accounts
and all other incidental fees and charges and any Float Benefit, in each case,
to the extent such amounts are allocable to a Mortgage Loan, specifically
excluding Excluded Collateral.

“Applicable Law” means as to any Person, any law, treaty, rule or regulation
(including the Investment Company Act of 1940, as amended) or determination of
an arbitrator or a court or other Governmental Authority, in each case
applicable to or binding upon such Person or any of its property or to which
such Person or any of its property is subject.

“Applicable Margin”  has the meaning assigned to it in the Pricing Side Letter.

“Available Facility Amount” has the meaning assigned to it in the Pricing Side
Letter.

“Available Loan Amount” means, on any Business Day, an amount equal to the
lesser of (a) (i) the then current Available Facility Amount minus (ii) the
Outstanding Aggregate Loan Amount, and (b) the Borrowing Base (giving effect to
all Collateral to be pledged hereunder on such Business Day).

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower” has the meaning set forth in the preamble.

“Borrower Funding Request” means the request to fund a Loan on any Funding Date,
substantially in the form of Exhibit 2.03, delivered in accordance with
Section 2.03(a).

“Borrower Party” means each of Borrower and Guarantor.

“Borrowing Base” means, as of any date of determination, an amount equal to the
aggregate Collateral Value of all Collateral for Loans that have been and remain
pledged to the Lender hereunder.

“Borrowing Base Deficiency” has the meaning set forth in Section 2.08(b).

“Borrowing Base Report” means the borrowing base report, substantially in a
format agreed upon between Borrower and Lender, delivered by the Lender in
accordance with Section 2.04.

“Borrowing Base Shortfall Day” has the meaning set forth in Section 2.08(b).

“Business Day” means any day other than (i) a Saturday or Sunday or (ii) a day
upon which the New York Stock Exchange or the Federal Reserve Bank of New York
is closed.





SCHEDULE I - 2

--------------------------------------------------------------------------------

 



“Capital Lease Obligations” means, for any Person, all obligations of such
Person to pay rent or other amounts under a lease of (or other agreement
conveying the right to use) Property to the extent such obligations are required
to be classified and accounted for as a capital lease on a balance sheet of such
Person under GAAP, and, for purposes of this Agreement, the amount of such
obligations shall be the capitalized amount thereof, determined in accordance
with GAAP.

“Cash Equivalents” means (a) securities with maturities of 90 days or less from
the date of acquisition issued or fully guaranteed or insured by the United
States Government or any agency thereof, (b) certificates of deposit and
eurodollar time deposits with maturities of 90 days or less from the date of
acquisition and overnight bank deposits of Lender or of any commercial bank
having capital and surplus in excess of $500,000,000, (c) repurchase obligations
of Lender or of any commercial bank satisfying the requirements of clause (b) of
this definition, having a term of not more than seven days with respect to
securities issued or fully guaranteed or insured by the United States
Government, (d) commercial paper of a domestic issuer rated at least “A-1” or
the equivalent thereof by S&P or “P-1” or the equivalent thereof by Moody’s and
in either case maturing within 90 days after the day of acquisition, (e)
securities with maturities of 90 days or less from the date of acquisition
issued or fully guaranteed by any state, commonwealth or territory of the United
States, by any political subdivision or taxing authority of any such state,
commonwealth or territory or by any foreign government, the securities of which
state, commonwealth, territory, political subdivision, taxing authority or
foreign government (as the case may be) are rated at least “A” by S&P or “A” by
Moody’s, (f) securities with maturities of 90 days or less from the date of
acquisition backed by standby letters of credit issued by Lender or any
commercial bank satisfying the requirements of clause (b) of this definition or
(g) shares of money market mutual or similar funds which invest exclusively in
assets satisfying the requirements of clauses (a) through (f) of this
definition.

“Change in Law” means a change in any Applicable Law applicable to the Facility
Documents that would have an adverse effect, as determined by Lender in its sole
discretion, on Lender’s exercise of remedies following an Event of Default.

“Change of Control”  (i) for the Borrower (a) any transaction or event as a
result of which the Guarantor ceases to own, beneficially or of record, more
than 50% of the stock of Borrower, (b) the Disposition of all or substantially
all of Borrower’s assets (excluding any such action taken in connection with any
securitization transaction or routine sales of Mortgage Loans), or (c) the
consummation of a merger or consolidation of Borrower with or into another
entity or any other corporate reorganization, if more than 50% of the combined
voting power of the continuing or surviving entity’s equity outstanding
immediately after such merger, consolidation or such other reorganization is
owned by persons who were not equityholders of the Borrower immediately prior to
such merger, consolidation or other reorganization and (ii) for the Guarantor
(a) the Disposition of all or substantially all of Guarantor’s assets (excluding
any such action taken in connection with any securitization transaction or
routine sales of Mortgage Loans) or (b) the consummation of a merger or
consolidation of Guarantor with or into another entity or any other corporate
reorganization, if more than 50% of the combined voting power of the continuing
or surviving entity’s equity outstanding immediately after such merger,
consolidation or such other reorganization is owned by persons who were not
equityholders of the Guarantor immediately prior to such merger, consolidation
or other reorganization.





SCHEDULE I - 3

--------------------------------------------------------------------------------

 



“Closing Date” means the date on which all of the conditions set out in
Section 5.01 are satisfied.

“Code” means the Internal Revenue Code of 1986, as amended.

“Collateral” has the meaning set forth in Section 4.01.

“Collateral Reporting Date” has the meaning set forth in Section 2.03(b).

“Collateral Value” means, for purposes of determining the value of the Borrowing
Base from time to time, with respect to the Eligible Servicing Rights, (a)
(i) the Advance Rate for Eligible Servicing Rights, multiplied by (ii) the MSR
Value of the Eligible Servicing Rights, minus (b) any outstanding repurchase and
indemnity obligations under the related Servicing Contract that are due and
payable by the Borrower, but have not yet been paid by the Borrower.

“Collections” means any Servicing Fees, any excess servicing or subservicing
rights or retained yield, and any Ancillary Income that the Borrower as servicer
is entitled to receive pursuant to the Servicing Contracts.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit A to the MLRA Pricing Side Letter or other form reasonably acceptable to
the Lender.

“Corporate Advance” means, collectively, (a) any advance (other than those
described in clause (b) below) made by the Borrower as servicer pursuant to the
Servicing Contracts to inspect, protect, preserve or repair properties that
secure defaulted Mortgage Loans or that have been acquired through foreclosure
or deed in lieu of foreclosure or other similar action pending disposition
thereof, or for similar or related purposes, including, but not limited to,
necessary legal fees and costs expended or incurred by the Borrower as servicer
in connection with foreclosure, bankruptcy, eviction or litigation actions with
or involving Mortgagors on defaulted Mortgage Loans, as well as costs to obtain
clear title to such a property, to protect the priority of the lien created by a
Mortgage Loan on such a property, and to dispose of properties taken through
foreclosure or by deed in lieu thereof or other similar action, (b) any advance
made by the Borrower as servicer pursuant to the Servicing Contracts to
foreclose or undertake similar action with respect to a Mortgage Loan, and
(c) any other out of pocket expenses incurred by the Borrower as servicer
pursuant to the Servicing Contracts (including, for example, costs and expenses
incurred in loss mitigation efforts and in processing assumptions of Mortgage
Loans), to the extent such advances are reimbursable pursuant to the Servicing
Contracts.

“CSCIB” means Credit Suisse AG, Cayman Islands Branch.

“CSFB” means Credit Suisse First Boston Mortgage Capital LLC.

“Custodial File” means with respect to any Mortgage Loan, a file pertaining to
such Mortgage Loan being held by the Custodian that contains the mortgage
documents pertaining to such Mortgage Loan.

“Custodian” means any financial institution that holds documents for any of the
Mortgage Loans on behalf of an Agency.





SCHEDULE I - 4

--------------------------------------------------------------------------------

 



“Default” means an Event of Default or an Unmatured Event of Default.

“Default Rate” means, with respect to any Loan for any Interest Period, and any
late payment of fees or other amounts due hereunder, the LIBOR Rate for the
related Interest Period (or for all successive Interest Periods during which
such fees or other amounts were delinquent), plus 5.0% per annum.

“Disposition” means, with respect to any Person, any sale or other whole or
partial conveyance of all or any portion of such Person’s Property, or any
direct or indirect interest therein to a third party, including the granting of
any purchase options, rights of first refusal, rights of first offer or similar
rights in respect of any portion of such assets or the subjecting of any portion
of such assets to restrictions on transfer.

“Dollars”  or “$”  means dollars in lawful money of the United States of
America.

“Electronic File” means any electronic file, in form and substance reasonably
acceptable to the Lender and containing the information agreed to between the
Borrower and the Lender; delivered by the Borrower to the Lender on a  Funding
Notice Date or Collateral Reporting Date pursuant to Section 2.03(a) or 2.03(b)
and reflecting those Mortgage Loans related to Pledged Servicing Rights as of
the close of business on such Funding Notice Date; provided,  however, that with
regard to the Electronic File delivered in connection with a Collateral
Reporting Date,  such Electronic File shall reflect information as of the close
of business on the last Business Day of the preceding calendar month.

“Electronic Transmission” means the delivery of information in an electronic
format acceptable to the applicable recipient thereof. An Electronic
Transmission shall be considered written notice for all purposes hereof (except
when a request or notice by its terms requires delivery of an original executed
document).

“Eligible Seller” means a Person who sold Mortgage Loans to the Borrower, which
Mortgage Loans the Borrower subsequently resold to another party or securitized,
and retained the servicing rights and obligations with respect thereto under the
Servicing Contracts.

“Eligible Servicing Rights” means, Servicing Rights owned by Borrower that are
either (i) appurtenant to mortgage loans that have been sold to Fannie Mae or
Freddie Mac or otherwise delivered to Fannie Mae or Freddie Mac for inclusion in
a securitization by Fannie Mae or Freddie Mac, and are serviced by Borrower,
(ii) appurtenant to mortgage loans (1) which were, but are no longer, pooled in
securitizations by Fannie Mae or Freddie Mac, (2) which are currently owned by
Fannie Mae or Freddie Mac in portfolio and (3) for which Borrower is acting as
the servicer, (iii) appurtenant to mortgage loans owned by Borrower and not
subject to any lien or other encumbrance, which mortgage loans are eligible for
pooling with Fannie Mae or Freddie Mac, or (iv) appurtenant to mortgage loans
that are serviced by the Borrower and are either securitized in a non-agency
securitization with respect to which the Lender has approved the related PSA or
held in whole loan format and either owned by the Borrower or servicing pursuant
to a servicing agreement approved by the Lender; provided that all such mortgage
loans shall be “qualified mortgages” or otherwise approved by the Lender for
inclusion. In addition, all Eligible Servicing Rights must comply with the
eligibility criteria set out in Schedule 6.02.





SCHEDULE I - 5

--------------------------------------------------------------------------------

 



“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any corporation or trade or business that, together with
Borrowers or Guarantor is treated as a single employer under Section 414(b) or
(c) of the Code or solely for purposes of Section 302 of ERISA and Section 412
of the Code is treated as a single employer described in Section 414 of the
Code.

“Event of Default” has the meaning set forth in Section 8.01.

“Excluded Collateral” means all right, title and interest of the Borrower,
whether now owned or hereafter acquired, in, to and under its rights to
reimbursement for all Advances made under the Servicing Contracts.

“Facility” means the loan facility provided to the Borrower by the Lender
pursuant to this Agreement.

“Facility Documents” means this Agreement, the Note, the Pricing Side Letter,
the Servicing Contracts, each Acknowledgment Agreement, the Subservicer
Acknowledgment Letter, any Subservicing Agreement and all notices, certificates,
financing statements and other documents to be executed and delivered by the
Borrower in connection with the transactions contemplated by this Agreement. For
the avoidance of doubt, the Program Documents (as defined in the Repo Agreement)
shall not be deemed Facility Documents.

“Fannie Mae” means The Federal National Mortgage Association, also known as
Fannie Mae, or any successor thereto.

“Fannie Mae Acknowledgment Agreement” means any Acknowledgment Agreement in
respect of any Fannie Mae Servicing Rights.

“Fannie Mae Servicing Contract” means the Fannie Mae Mortgage Selling and
Servicing Contract, the Fannie Mae Servicing Guide, the Fannie Mae Selling Guide
and all related supplemental servicing instructions or directives provided by
Fannie Mae and all applicable master agreements, recourse agreements, repurchase
agreements, loss sharing agreements and any indemnification agreements
(including applicable MBS pool purchase contracts and variances) and any other
agreements between Fannie Mae and the Borrower, all as amended, restated or
supplemented from time to time.

“Fannie Mae Servicing Rights” means all Servicing Rights with respect to
mortgage loans serviced by the Borrower for Fannie Mae.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities and implementing
such Sections of the Code.





SCHEDULE I - 6

--------------------------------------------------------------------------------

 



“FHA” means the Federal Housing Administration, an agency within the United
States Department of Housing and Urban Development, or any successor thereto,
and including the Federal Housing Commissioner and the Secretary of Housing and
Urban Development where appropriate under the FHA Regulations.

“FHA Approved Mortgagee” means a corporation or institution approved as a
mortgagee by the FHA under the National Housing Act, as amended from time to
time, and applicable FHA Regulations, and eligible to own and service mortgage
loans such as the FHA Loans.

“Float Benefit” means the net economic benefit resulting from investments of
funds representing escrow and custodial deposits held for the account of the
servicer or subservicer, or the related Agency relating to the Mortgage Loans.

“Foreign Lender” means any successor or assignee of Lender that is organized
under the laws of a jurisdiction other than that in which the Borrower is
resident for tax purposes. For purposes of this definition, the United States of
America, each State and Commonwealth thereof and the District of Columbia shall
be deemed to constitute a single jurisdiction.

“Freddie Mac” means The Federal Home Loan Mortgage Corporation, also known as
Freddie Mac, or any successor thereto.

“Freddie Mac Acknowledgment Agreement” means any Acknowledgment Agreement in
respect of any Freddie Mac Servicing Rights, which shall initially include
single family mortgages which are serviced by the Borrower for Freddie Mac under
the Freddie Mac Servicing Contract with respect to the following Seller/Servicer
Number:  153780.

“Freddie Mac Servicing Contract” means (i) the Purchase Contract (as defined in
the Freddie Mac Guide), including a Purchase Contract confirmation, by and
between Borrower and Freddie Mac, (ii) the Freddie Mac Guide, (iii) any
Bulletins (as defined in the Freddie Mac Guide), (iv) any agreement pursuant to
which Borrower provides a guaranty or any form of credit enhancement in
connection with the sale of mortgage loans to Freddie Mac, (v) the Servicer
Success Scorecard (as defined in the Freddie May Guide), (vi) any other document
designated to be a Purchase Document by Freddie Mac, (vii) the Guide Plus
Additional Provisions (as defined in the Freddie Mac Guide), as amended from
time to time, and (viii) any other additional terms applicable to the sale of
mortgage loans, such as written waivers, amendments or supplements to the
Freddie Mac Guide that are made available to Borrower by Freddie Mac through
electronic means including sources designated by Freddie Mac for distribution of
the Freddie Mac Guide.

“Freddie Mac Servicing Rights” means all Servicing Rights with respect to
mortgage loans serviced by the Borrower for Freddie Mac.

“Funding Date” means the date of any Loan advance hereunder as provided in
Section 2.03 hereof.

“Funding Notice Date” means the date on which the Borrower shall deliver a
Borrower Funding Request, which shall be (i) at least two  (2) Business Days
prior to the date which the Borrower has requested as a Funding Date as provided
therein, or (ii) if a Borrower Funding





SCHEDULE I - 7

--------------------------------------------------------------------------------

 



Request relates to new Collateral, at least five (5) Business Days prior to the
date which the Borrower has requested as a Funding Date as provided therein.

“GAAP” means United States Generally Accepted Accounting Principles inclusive
of, but not limited to, applicable statements of Financial Accounting Standards
issued by the Financial Accounting Standards Board, its predecessors and
successors and SEC Staff Accounting Guidance as in effect from time to time
applied on a consistent basis.

“Ginnie Mae” means The Government National Mortgage Association, also known as
Ginnie Mae, or any successor thereto.

“GMSR VF1 Repo” means that certain Master Repurchase Agreement, dated as of
December 19, 2016, among CSFB, as administrative agent, CSCIB, as repo buyer,
and Borrower, as repo seller.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any municipality and any entity exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government.

“Guarantor” shall mean Private National Mortgage Acceptance Company, LLC, its
successors and permitted assigns.

“Guarantee” means, as to any Person, any obligation of such Person directly or
indirectly guaranteeing any Indebtedness of any other Person or in any manner
providing for the payment of any Indebtedness of any other Person or otherwise
protecting the holder of such Indebtedness against loss (whether by virtue of
partnership arrangements, by agreement to keep-well, to purchase assets, goods,
securities or services, or to take-or-pay or otherwise); provided that the term
“Guarantee” shall not include (a) endorsements for collection or deposit in the
ordinary course of business, or (b) obligations to make servicing advances for
delinquent taxes and insurance or other obligations in respect of a Mortgaged
Property. The amount of any Guarantee of a Person shall be deemed to be an
amount equal to the stated or determinable amount of the primary obligation in
respect of which such Guarantee is made or, if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof as determined by
such Person in good faith. The terms “Guarantee” and “Guaranteed” used as verbs
shall have correlative meanings.

“Guaranteed Obligations” means, without duplication, all of the Obligations of
Borrower to Lender, whenever arising, under this Agreement or any other Facility
Document (including, but not limited to, obligations with respect to principal,
interest and fees).

“HUD” means the United States Department of Housing and Urban Development, or
any successor thereto.

“Indebtedness” means, for any Person: at any time, and only to the extent
outstanding at such time: (a) obligations created, issued or incurred by such
Person for borrowed money (whether by loan, the issuance and sale of debt
securities or the sale of Property to another Person subject to an understanding
or agreement, contingent or otherwise, to repurchase such Property from such
Person); (b) obligations of such Person to pay the deferred purchase or
acquisition price of Property





SCHEDULE I - 8

--------------------------------------------------------------------------------

 



or services, other than trade accounts payable (other than for borrowed money)
arising, and accrued expenses incurred, in the ordinary course of business, so
long as such trade accounts payable are payable within 90 days of the date the
respective goods are delivered or the respective services are rendered; (c)
Indebtedness of others secured by a Lien on the Property of such Person, whether
or not the respective Indebtedness so secured has been assumed by such Person;
(d) obligations (contingent or otherwise) of such Person in respect of letters
of credit or similar instruments issued or accepted by banks and other financial
institutions for the account of such Person; (e) Capital Lease Obligations of
such Person; (f) obligations of such Person under repurchase agreements,
sale/buy-back agreements or like arrangements, including, without limitation,
any Indebtedness arising hereunder; (g) Indebtedness of others Guaranteed by
such Person; (h) all obligations of such Person incurred in connection with the
acquisition or carrying of fixed assets by such Person; (i) Indebtedness of
general partnerships of which such Person is a general partner and (j) with
respect to clauses (a)-(i) above both on and off balance sheet.

“Indemnified Amounts” has the meaning set forth in Section 10.01.

“Indemnified Party” has the meaning set forth in Section 10.01.

“Initial Borrower Funding Request” means the request to fund the Loan on the
Initial Funding Date, substantially in the form of Exhibit 2.03, delivered in
accordance with Section 2.03(a), that is current as of the end of the previous
calendar month.

“Initial Funding Date” means the Funding Date on which the first Loan is made
pursuant to this Agreement, as specified in the Initial Borrower Funding
Request.

“Insolvency Law” means any bankruptcy, reorganization, moratorium, delinquency,
arrangement, insolvency, readjustment of debt, dissolution or liquidation law of
any jurisdiction in effect at any time during the term of this Agreement.”

“Interest Period” means, for any Loan, (i) an initial period beginning on the
Funding Date for such Loan and ending on the last day of the calendar month in
which such Funding Date occurs; and (ii) subsequent consecutive periods
thereafter, beginning on the first day of each subsequent calendar month and
ending on the earlier of (x) the last day of the same calendar month in which
such Interest Period began and (y) the Wind Down Date; and (iii) subsequent
consecutive periods thereafter, beginning on the first day following, initially,
the Wind Down Date, and thereafter, each Loan Repayment Date, and ending on the
earlier of (x) the next following Loan Repayment Date and (y) the date on which
the amount of all Obligations have been reduced to zero.

“Interest Rate” means, with respect to all Loans, the LIBOR Rate plus the
Applicable Margin.

“Investment Company Act” means the Investment Company Act of 1940, as amended,
together with the rules and regulations promulgated thereunder.

“Lender” means CSCIB.

“LIBOR Rate” means for each day, the rate (adjusted for statutory reserve
requirements for eurocurrency liabilities) for eurodollar deposits for a period
equal to one month appearing on





SCHEDULE I - 9

--------------------------------------------------------------------------------

 



Bloomberg Screen US 0001M Page or if such rate ceases to appear on Bloomberg
Screen US 0001M Page, or any other service providing comparable rate quotations
at approximately 11:00 a.m., London time, on the applicable date of
determination, or such interpolated rate as determined by the Lender.

“Lien” means with respect to any property or asset of any Person (a) any
mortgage, lien, pledge, charge or other security interest or encumbrance of any
kind in respect of such property or asset or (b) the interest of a vendor or
lessor arising out of the acquisition of or agreement to acquire such property
or asset under any conditional sale agreement, lease purchase agreement or other
title retention agreement, and in each case, other than an Agency’s rights and
interests in the related Agency Servicing Rights.

“Loan Repayment Date” means, (i) initially, the date that is thirty (30) days
after the Wind Down Date, and (ii) thereafter, each date that is thirty (30)
days after the immediately preceding Loan Repayment Date.

“Loans” has the meaning set forth in Section 2.01.

“Margin Call” has the meaning set forth in Section 2.08(b).

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, condition (financial
or otherwise) or prospects of the Borrowers, Subservicer, Guarantor or any
Affiliate thereof that is a party to any Facility Documents taken as a whole,
(b) a material impairment of the ability of the Borrowers, Subservicer,
Guarantor or any Affiliate thereof that is a party to any Facility Document to
perform its obligations under any of the Facility Documents to which it is a
party and to avoid any Event of Default, or (c) a material adverse effect upon
the legality, validity, binding effect or enforceability of any of the Facility
Documents against any Borrower Party or any Affiliate thereof that is a party to
any Facility Document, as determined by the Lender in its sole discretion.

“Maturity Date” means February 1, 2020.

“MBS” means mortgage backed securities.

“MBS Trust” means any of the trusts or trust estates in which the Mortgage Loans
being serviced by the Borrower pursuant to the Servicing Contracts are held by
the related MBS Trustee.

“MBS Trustee” means a trustee or indenture trustee for an MBS Trust.

“MLRA Pricing Side Letter” means that certain Second Amended and Restated
Pricing Side Letter, dated as of April 28, 2017, by and among CSFB, CSCIB and
Alpine Securitization Ltd., Borrower, and Guarantor with respect to the Repo
Agreement.

“Monthly Settlement Date” means, (i) initially, the earliest to occur of (a) the
twenty-fifth (25th) Business Day of each calendar month, commencing February 25,
2018, and (b) the Wind Down Date, and (ii) following the occurrence of the Wind
Down Date, each Loan Repayment Date (or, if such day is not a Business Day, the
following Business Day).





SCHEDULE I - 10

--------------------------------------------------------------------------------

 



“Moody’s” means Moody’s Investors Service, Inc. or its successor in interest.

“Mortgage” means a mortgage, mortgage deed, deed of trust, or other instrument
creating a first lien on or first priority security interest in an estate in fee
simple in real property securing a Mortgage Note including any riders,
assumption agreements or modifications relating thereto.

“Mortgage File” means, with respect to any Mortgage Loan, a file or files
pertaining to such Mortgage Loan that contains the mortgage documents pertaining
to such Mortgage Loan including any mortgage documents pertaining to such
Mortgage Loan required by the Agency Guides.

“Mortgage Loan” means the mortgage loans listed on the Relevant Electronic File
(as provided to the Lender pursuant to Section 2.03(a) or 2.03(b)).

“Mortgage Note” means the note or other evidence of indebtedness of a Mortgagor
secured by a Mortgage pertaining to a Mortgage Loan.

“Mortgaged Property” means the real property or leasehold estate, if applicable
securing repayment of the debt evidenced by a Mortgage Note.

“Mortgagor” means the obligor on a Mortgage Note.

“MSR Value” means, with respect to (i) any Eligible Servicing Right included in
the Borrowing Base the fair value ascribed to such asset by the Lender in its
sole discretion, taking into account any outstanding obligations owed by
Borrower to an Agency, as applicable, as marked to market as often as daily,
(ii) a Servicing Right which is not an Eligible Servicing Right included in the
Borrowing Base, zero. The Lender’s good faith determination of MSR Value shall
be conclusive upon the parties, absent manifest error on the part of the Lender.
The Borrower acknowledges that the Lender’s determination of MSR Value is for
the limited purpose of determining Collateral Value for lending purposes
hereunder without the ability to perform customary purchaser’s due diligence and
is not necessarily equivalent to a determination of the fair market value of the
Eligible Servicing Rights achieved by obtaining competing bids. For the purpose
of determining the related MSR Value, the Lender shall have the right to use
either the Borrower’s valuation of the Eligible Servicing Rights delivered
pursuant to Section 2.04 herein or the Lender’s valuation, or both.
Subsequently, Lender shall have the right to reasonably request at any time from
Borrower, an updated valuation for each Eligible Servicing Right, in a form
acceptable to Lender in its sole discretion; provided that the Lender shall not
be obligated to rely on either valuation and shall have the right to determine
the MSR Value of the Eligible Servicing Rights at any time in its sole
discretion. The MSR Value shall be deemed to be zero with respect to each Loan
for which such valuation is not provided within a reasonable time.

“Multiemployer Plan” means a multiemployer plan defined as such in Section 3(37)
of ERISA to which contributions have been or are required to be made by any
Seller Party or any ERISA Affiliate and that is covered by Title IV of ERISA.

“Net Income” means, for any period and any Person, the net income of such Person
for such period as determined in accordance with GAAP.





SCHEDULE I - 11

--------------------------------------------------------------------------------

 



“Non-Recourse Debt” shall mean Indebtedness payable solely from the assets sold
or pledged to secure such Indebtedness and under which Indebtedness no party has
recourse to any Borrower Party or any of their Affiliates if such assets are
inadequate or unavailable to pay off such Indebtedness, and neither Borrower
Parties nor any of their Affiliates effectively has any obligation to directly
or indirectly pay any such deficiency.

“Note” means the promissory note of the Borrower issued to the Lender, in
substantially the form of Exhibit 2.02(a), as amended from time to time, and any
replacement thereof or substitution therefor.

“Obligations” means the Outstanding Aggregate Loan Amount, all accrued and
unpaid interest thereon and all other amounts payable by the Borrower to the
Lender pursuant to this Agreement, the Note or any other Facility Document.

“Opinion of Counsel” means a written opinion of counsel, reasonably acceptable
to each Person to whom such opinion is addressed.

“Other Taxes” has the meaning set forth in Section 3.02(b).

“Outstanding Aggregate Loan Amount” means, at any time, the aggregate principal
amount of the Loans funded by the Lender, minus the aggregate amount of payments
received by the Lender prior to such time and applied to reduce the principal
amount of the Loans.

“P&I Advance” means any advance disbursed by the Borrower as servicer pursuant
to any Servicing Contract of delinquent interest and/or principal on the related
Mortgage Loans.

“Participant” has the meaning set forth in Section 9.04.

“Participant Register” has the meaning set forth in Section 9.04.

“Person” means any individual, corporation, estate, partnership, limited
liability company, limited liability partnership, joint venture, association,
joint-stock company, business trust, trust, unincorporated organization,
government or any agency or political subdivision thereof, or other entity of a
similar nature.

“Plan” means an employee benefit or other plan established or maintained by any
Borrower Party or any ERISA Affiliate and covered by Title IV of ERISA, other
than a Multiemployer Plan.

“Pledged Servicing Rights” means any Eligible Servicing Rights a security
interest in which has been granted to the Lender pursuant to this Agreement (it
being understood that the Servicing Rights pledged will be identified by pool
number in the Electronic Files).

“Pool” means a group of Mortgage Loans, which are the security for a
mortgage-backed security issued or guaranteed by an Agency.

“Prepayment Notice” means a notice substantially in the form of Exhibit 2.08(b).





SCHEDULE I - 12

--------------------------------------------------------------------------------

 



“Pricing Side Letter” means that certain Loan and Security Agreement Pricing
Side Letter, dated as of the date hereof, among the Borrower, the Guarantor and
the Lender, entered into in connection with this Agreement, as the same may be
amended, modified or supplemented from time to time.

“Property” means any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible.

“PSA” means a pooling and servicing agreement or similar agreement related to a
non-agency securitization.

“Recourse Servicing Obligations” means with respect to any mortgage loan,
(a) any obligation or liability (actual or contingent) of the servicer or
subservicer in respect of such Mortgage Loan to indemnify the relevant Agency
for any losses incurred in respect of any Mortgage Loan that was determined at
the time of sale to have been ineligible for sale to the applicable Agency due
to a breach of one or more representations and warranties but accepted for
purchase subject to any waiver and indemnity obligations, or (b) any other
obligations described from time to time as being sold “with recourse” as such
term (or terms of similar meaning) are defined in the relevant Agency Guide, as
amended or supplemented from time to time, and any successor publications
thereto having the same general contents and purpose.

“Register” has the meaning set forth in Section 9.04.

“Related Escrow Account Balances” means the balance, on the related Funding
Date, of any escrow or impound accounts maintained by the Borrower which relate
to any Mortgage Loan, including, without limitation, items escrowed for mortgage
insurance, property taxes (either real or personal), hazard insurance, flood
insurance, ground rents, or any other escrow or impound items required by any
Mortgage Note or Mortgage, reduced by any unpaid real estate taxes or insurance
premiums required to be paid by the Borrower, with respect to which amounts have
been escrowed by the related Mortgagor.

“Related Principal and Interest Custodial Accounts” means all principal and
interest custodial accounts maintained by the Borrower that relate to any
Mortgage Loan or Pool.

“Relevant Electronic File” means, on any Business Day, the most recently
delivered Electronic File that was delivered in accordance with Section 2.03(a)
or 2.03(b) and relates to Eligible Servicing Rights that constitute Collateral
hereunder.

“Repayment Notice” means a notice substantially in the form of Exhibit 2.08(a).

“Repo Agreement” or “MLRA” means the Third Amended and Restated Master
Repurchase Agreement among dated April 28, 2017, by and among CSFB, CSCIB and
Alpine Securitization Ltd., Borrower, and Guarantor, as amended.

“Requirements of Law” means, with respect to any Person or any of its property,
the certificate of incorporation or articles of association and by-laws,
certificate of limited partnership, limited partnership agreement or other
organizational or governing documents of such Person, and any law, treaty, rule
or regulation, or determination of any arbitrator or Governmental Authority,





SCHEDULE I - 13

--------------------------------------------------------------------------------

 



in each case applicable to or binding upon such Person or any of its property or
to which such Person or any of its property is subject, whether Federal, state
or local (including, without limitation, usury laws, the Federal Truth in
Lending Act and retail installment sales acts).

“Responsible Officer” means (a) with respect to the Borrower, the chief
executive officer, president, chief financial officer, treasurer, assistant vice
president, assistant treasurer, secretary or assistant secretary of the
Borrower, or any other officer having substantially the same authority and
responsibility; provided, that with respect specifically to the obligations of
the Borrower set forth in Section 7.01(h) hereof, only the chief financial
officer, treasurer, assistant treasurer, or comptroller of the Borrower shall be
deemed to be a Responsible Officer; and (b) with respect to the Lender, a
lending officer charged with responsibility for the day to day management of the
relationship of such institution with the Borrower.

“Restricted Cash” means for any Person, any amount of cash of such Person that
is contractually required to be set aside, segregated or otherwise reserved.

“Restricted Payment” means with respect to any Person, collectively, all
dividends or other distributions of any nature (cash, securities, assets or
otherwise), and all payments, by virtue of redemption or otherwise, on any class
of equity securities (including, warrants, options or rights therefor) issued by
such Person, which may hereafter be authorized or outstanding and any
distribution in respect of any of the foregoing, whether directly or indirectly
other than payments made in the ordinary course solely for the purpose of
originating, servicing, subservicing and/or administrating Mortgage Loans.

“S&P” means Standard & Poor’s, a division of The McGraw Hill Companies, Inc.

“SEC” means the Securities and Exchange Commission, or any successor thereto.

“Schedules of Mortgages” has the meaning provided in the Agency Guides.

“Servicer”  has the meaning set forth in the preamble.

“Servicing Contracts” means the Fannie Mae Servicing Contract and the Freddie
Mac Servicing Contract, in each case as such agreements may be amended, amended
and restated, supplemented or otherwise modified from time to time.

“Servicing Fee” means the total amount of the fee payable to the Servicer as
compensation for servicing and administering the Mortgage Loans.

“Servicing Rights” means with respect to each Mortgage Loan, all the Borrower’s
right, title and interest in, to and under the related Servicing Contracts,
whether now or hereafter existing, acquired or created, whether or not yet
accrued, earned, due or payable, as well as all other present and future right
and interest under such Servicing Contracts, including, without limitation, the
right (i) to receive the Servicing Fee income payable after the related Funding
Date (including without limitation, any Uncollected Fees), (ii) any and all
Ancillary Income received after the related Funding Date, (iii) to hold and
administer the Related Escrow Account Balances, (iv) to hold and administer, in
accordance with the applicable Agency Guides, the Related Principal and Interest
Custodial Account, the Custodial File, and the Mortgage File arising from or
connected to the





SCHEDULE I - 14

--------------------------------------------------------------------------------

 



servicing or subservicing of such Mortgage Loan under this Agreement and (v) all
proceeds, income, profits, rents and products of any of the foregoing including,
without limitation, all of the Borrower’s rights to proceeds of any sale or
other disposition of the Servicing Rights, but with respect to clauses (i) -
(iv) above, specifically excluding any Excluded Collateral.

“Subservicer Termination Event” means an event that entitles the Borrower to
terminate a subservicer for cause under a Subservicing Agreement.

“Subservicing Agreement” means any subservicing agreement entered into between
the Borrower and a subservicer, subject to the consent of the Lender.

“Subsidiary” means a corporation of which a Person and/or its other Subsidiaries
own, directly or indirectly, such number of outstanding shares as have more than
50% of the ordinary voting power for the election of directors.

“T&I Advance” means an advance made by the Borrower as servicer with respect to
a Mortgage Loan pursuant to the servicer’s obligation to do so under any
Servicing Contract of real estate taxes and assessments, or of hazard, flood or
primary mortgage insurance premiums, required to be paid by the related
Mortgagor under the terms of the related Mortgage Loan.

“Taxes” has the meaning set forth in Section 3.02.

“Termination Date” means the earliest of (i) the Maturity Date, (ii) the day on
which the Facility is terminated pursuant to Section 8.02(a) or Section 8.02(b),
 (iii) the Loan Repayment Date on which the final amounts owing under the
Facility are required to be paid as provided for in the first sentence of
Section 2.08(a) hereof, or (iv) the termination of the Repo Agreement or the
GMSR VF1 Repo.

“UCC” means the Uniform Commercial Code as in effect on the date hereof in the
State of New York; provided that if by reason of mandatory provisions of law,
the perfection or the effect of perfection or non-perfection of the security
interest in any Collateral is governed by the Uniform Commercial Code as in
effect in a jurisdiction other than New York, “Uniform Commercial Code” means
the Uniform Commercial Code as in effect in such other jurisdiction for purposes
of the provisions hereof relating to such perfection or effect of perfection or
non-perfection.

“Uncollected Fees”  means with respect to any Mortgage Loan, any accrued late
charges, NSF fees, assumption fees, and other fees charged to Mortgagors in
connection with the servicing or subservicing of such Mortgage Loan which have
not been collected by the Borrower as of the related Funding Date.

“Unmatured Event of Default” means any event that, with the giving of notice or
lapse of time, or both, would become an Event of Default.

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 77.01(a)(30) of the Code.

“VA” means the U.S. Department of Veterans Affairs, an agency of the United
States of America, or any successor thereto including the Secretary of Veterans
Affairs.





SCHEDULE I - 15

--------------------------------------------------------------------------------

 



“VA Approved Lender” means a lender which is approved by the VA to act as a
lender in connection with the origination of VA Loans.

“Wind Down Date” means the earliest to occur of (i) the Maturity Date, or (ii)
the Business Day specified by the Lender upon ten (10) Business Days’ prior
written notice to the Borrowers.

 

 



SCHEDULE I - 16

--------------------------------------------------------------------------------

 



SCHEDULE 5.01

CONDITIONS PRECEDENT TO THE EFFECTIVENESS OF THIS AGREEMENT

(a)        This Agreement duly executed by the parties hereto;

(b)        The Note duly executed by the Borrower;

(c)        All other Facility Documents duly executed by the related parties;

(d)        A filed UCC-1 financing statement;

(e)        An incumbency certificate of Borrower and Guarantor, certifying the
names and true signatures of the persons authorized on the Borrower’s  and
Guarantor’s behalf to sign, as applicable, this Agreement, the Note and the
other Facility Documents to be delivered by the Borrower and Guarantor in
connection herewith;

(f)        A certificate of a Responsible Officer of Borrower and Guarantor
attaching copies of organizational documents, resolutions, and good standing
certificate of the Borrowers and the Guarantor;

(g)        An Opinion of Counsel, delivered by outside counsel acceptable to the
Lender in its reasonable discretion, opining as to: New York enforceability,
corporate matters and non-contravention, security interest, and the Investment
Company Act of 1940; provided that opinions as to corporate matters and
non-contravention may be given by the in-house counsel of the Borrower;

(h)        An executed Fannie Mae Acknowledgment Agreement and Freddie Mac
Acknowledgment Agreement and an opinion of counsel with respect to such Fannie
Mae Acknowledgment Agreement and Freddie Mac Acknowledgment Agreement;

(i)         A separate power of attorney of Borrower with respect to the powers
described in Section 4.04.

(j)         The delivery of an executed release by Barclays Bank PLC, in form
and substance satisfactory to the Lender, evidencing the release of its security
interest in the Freddie Mac and Fannie Mae Servicing Rights subject to the lien
of the Loan and Security Agreement (as amended or supplemented from time to
time) dated as of December 4, 2015, by and among PennyMac Loan Services, LLC,
Private National Mortgage Acceptance Company, LLC and Barclays Bank PLC;

(k)        The delivery of lien search reports with respect to the Borrowers
covering the five-year period prior to the date hereof; and

(l)         The due filing of a UCC financing statement on Form UCC-3, in form
and substance satisfactory to the Lender, with respect to the UCC-1 original
financing statement file number 2015 5839211, filed by Barclays Bank PLC with
the Delaware Secretary of State on December 7, 2015 with respect to the
Borrower, as amended by the UCC-3 financing statement





SCHEDULE 5.01-1

--------------------------------------------------------------------------------

 



amendment file number 2015 6229412, filed by Barclays Bank PLC with the Delaware
Secretary of State on December 22, 2015.

(m)       With respect to the Freddie Mac Servicing Rights, no Suspension (as
defined in the Freddie Mac Acknowledgment Agreement) has occurred.

 

 



SCHEDULE 5.01-2

--------------------------------------------------------------------------------

 



SCHEDULE 5.02

CONDITIONS PRECEDENT TO EACH LOAN

(a)        The Lender shall have received a duly executed copy of the Borrower
Funding Request for such Loan in accordance with Section 2.03;

(b)        Delivery of all reasonable due diligence (to the extent supplemental
due diligence is conducted by Lender with respect to such Loan);

(c)        The making of such Loan, and the application of the proceeds thereof,
shall not result in the Outstanding Aggregate Loan Amount exceeding the
Available Facility Amount;

(d)        The making of such Loan, and the application of the proceeds thereof,
shall not result in a Borrowing Base Deficiency;

(e)        On the applicable Funding Date, the following statements shall be
true (and the Borrower by delivering such Borrower Funding Request shall be
deemed to have certified that):

(i)    the representations and warranties set forth in Article VI are true and
correct in all material respects (except for on the Closing Date, in which case
the representations and warranties are true and correct on the Closing Date) on
and as of such day as though made on and as of such day and shall be deemed to
have been made on such day (except to the extent any such representation or
warranty is stated to relate solely to an earlier date, in which case, such
representation or warranty shall have been true and correct as of such date);

(ii)   the Borrower is in compliance with all covenants set forth in Article
VII;

(iii)  all conditions precedent to the making of such Loan have been satisfied;

(iv)   no Default or Event of Default has occurred and is continuing, or would
result from such Loans;

(v) all of the Servicing Rights included in the most recently delivered
Electronic File are Eligible Servicing Rights, except for any non-qualifying
Servicing Rights listed as such therein, and all Recourse Servicing Obligations
have been identified as such in a schedule attached to such Electronic File;

(f)        The Lender shall have received (i) with respect to the Initial
Borrower Funding Request, the initial Electronic File; and (ii) with respect to
any subsequent Borrower Funding Request, a subsequent Electronic File on or
prior to time required by Section 2.03;

(g)        With respect to any Borrower Funding Request, an Acknowledgment
Agreement from each Agency is effective and in place with respect to which the
related Servicing Rights will be pledged under the Agreement and consents from
all third parties, including warehouse lenders, as needed,  except to the extent
the foregoing have already been received;





SCHEDULE 5.02-1

--------------------------------------------------------------------------------

 



(h)        With respect to the Initial Borrower Funding Request, an Opinion of
Counsel, delivered by outside counsel acceptable to the Lender in its reasonable
discretion, opining as to: security interest creation, perfection and priority;

(i)         All Facility Documents shall continue to be in full force and effect
in all material respects.

(j)         With respect to the Freddie Mac Servicing Rights, Freddie Mac has
not exercised its right of Suspension (as defined in the Freddie Mac
Acknowledgment Agreement) has occurred.

(k)        The GMSR VF1 Repo is fully drawn based upon the then-current VFN
Principal Balance (as defined in the GMSR VF1 Repo).

 

 



SCHEDULE 5.02-2

--------------------------------------------------------------------------------

 



SCHEDULE 6.01(S)

BORROWER’S EXISTING FINANCING FACILITIES

[Attached]

 

 



Schedule 6.01(s)-1

--------------------------------------------------------------------------------

 



SCHEDULE 6.02

ELIGIBILITY CRITERIA WITH RESPECT TO THE SERVICING RIGHTS

1.         All owned Servicing Rights for Mortgage Loans serviced by the
Borrower on behalf of Fannie Mae, provided that such Servicing Rights are free
and clear of any Liens, subject to Fannie Mae’s interest in such Servicing
Rights pursuant to the Fannie Mae Servicing Contract and an Acknowledgment
Agreement acceptable in form and substance to the Lender.

2.         All owned Servicing Rights for Mortgage Loans serviced by the
Borrower on behalf of Freddie Mac, provided that such Servicing Rights are free
and clear of any Liens, subject to Freddie Mac’s rights and interests to such
Servicing Rights pursuant to the Acknowledgment Agreement and Freddie Mac
Servicing Contract.

 

 



SCHEDULE 6.02-1

--------------------------------------------------------------------------------

 



SCHEDULE 7.01(BB)

MONTHLY MSR COLLATERAL REPORT

 

 



SCHEDULE 7.01(BB)-1

--------------------------------------------------------------------------------

 



SCHEDULE 11.02

NOTICES

If to the Borrower:

PennyMac Loan Services, LLC

3043 Townsgate Road

Westlake Village, CA 91361

Attention: Pamela Marsh/Josh Smith

Telephone: (805) 330-6059/ (818) 224-7078

Facsimile: (818) 936-0145

E-mail: pamela.marsh@pnmac.com; josh.smith@pnmac.com

With copies to:

PennyMac Loan Services, LLC

3043 Townsgate Road

Westlake Village, CA 91361

Attention: Jeff Grogin

Telephone: (818) 224-7050

Facsimile: (818) 936-0231

E-mail:jeff.grogin@pnmac.com

If to the Guarantor:

Private National Mortgage Acceptance Company, LLC

3043 Townsgate Road

Westlake Village, CA 91361

Attention: Pamela Marsh/Josh Smith

Telephone: (805) 330-6059/ (818) 224-7078

Facsimile: (818) 936-0145

E-mail: pamela.marsh@pnmac.com; josh.smith@pnmac.com

With copies to:

Private National Mortgage Acceptance Company, LLC

3043 Townsgate Road

Westlake Village, CA 91361

Attention: Jeff Grogin

Telephone: (818) 224-7050

Facsimile: (818) 936-0231

E-mail: jeff.grogin@pnmac.com





SCHEDULE 11.02-1

--------------------------------------------------------------------------------

 



if to Lender:

Credit Suisse AG, Cayman Islands Branch

c/o Credit Suisse Securities (USA) LLC

Eleven Madison Avenue, 4th Floor

New York, New York  10010

Attention:  Margaret Dellafera

Phone Number: 212‑325‑6471

Fax Number:  212‑743‑4810

E‑mail: margaret.dellafera@credit‑suisse.com; dominic.obaditch@credit-

suisse.com; roni.saporta@credit-suisse.com;

With copies to:

Credit Suisse AG, Cayman Islands Branch  – Legal Department

c/o Credit Suisse Securities (USA) LLC

One Madison Avenue, 9th Floor

New York, NY  10010

Attention: Legal Department—RMBS Warehouse Lending

Fax Number: (212) 322‑2376

CSFBMC LLC – Operations

c/o Credit Suisse Securities (USA) LLC

One Madison Avenue, 2nd floor

New York, New York  10010

Attention: Christopher Bergs, Resi Mortgage Warehouse Ops

Phone:  212‑538‑5087

E‑mail: christopher.bergs@credit‑suisse.com;
list.afconduitreports@credit-suisse.com; agency.loanops@credit-suisse.com;
david.bankert@credit-suisse.com; jason.golz@credit-suisse.com

 

 



SCHEDULE 11.02-2

--------------------------------------------------------------------------------

 



EXHIBIT 2.02(a)

FORM OF PROMISSORY NOTE

THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “ACT”), OR UNDER ANY STATE SECURITIES LAWS. THIS NOTE IS SUBJECT TO
RESTRICTIONS ON TRANSFERABILITY AND RESALE AND MAY NOT BE TRANSFERRED OR RESOLD
EXCEPT AS PERMITTED UNDER THE ACT AND APPLICABLE STATE SECURITIES LAWS AND
PURSUANT TO REGISTRATION OR EXEMPTION THEREFROM.

[               ], 2018

$_____________

New York, New York

FOR VALUE RECEIVED, PENNYMAC LOAN SERVICES, LLC, a Delaware limited liability
company (the “Borrower”), hereby promises to pay to the order of CREDIT SUISSE
AG, CAYMAN ISLANDS BRANCH (the “Lender”), at the principal office of the Lender
at Eleven Madison Avenue, 4th Floor,  New York, New York 10010, in lawful money
of the United States, and in immediately available funds, the principal sum of [
] ($[ ]) (or such lesser amount as shall equal the aggregate unpaid principal
amount of the Loans made by the Lender to the Borrower under the Loan
Agreement), on the dates and in the principal amounts provided in the Loan
Agreement, and to pay interest on the unpaid principal amount of each such Loan,
at such office, in like money and funds, for the period commencing on the date
of such Loan until such Loan shall be paid in full, at the rates per annum and
on the dates provided in the Loan Agreement.

The date, amount and interest rate of each Loan made by the Lender to the
Borrower, and each payment made on account of the principal thereof, shall be
recorded by the Lender on its books and, prior to any transfer of this Note,
endorsed by the Lender on the schedule attached hereto or any continuation
thereof; provided, that the failure of the Lender to make any such recordation
or endorsement shall not affect the obligations of the Borrower to make a
payment when due of any amount owing under the Loan Agreement or hereunder in
respect of the Loans made by the Lender.

This Note is the Note referred to in the Loan and Security Agreement dated as of
February 1, 2018 (as amended, supplemented or otherwise modified and in effect
from time to time, the “Loan Agreement”) among Borrower, Private National
Mortgage Acceptance Company, LLC, as guarantor and the Lender, and evidences
Loans made by the Lender thereunder. Terms used but not defined in this Note
have the respective meanings assigned to them in the Loan Agreement.

The Borrower agrees to pay all the Lender’s reasonable out-of-pocket costs of
collection and enforcement (including reasonable attorneys’ fees and
disbursements of Lender’s counsel) in respect of this Note when incurred as
required by Section 10.01 of the Loan Agreement.





EXHIBIT 2.02(a)-1

--------------------------------------------------------------------------------

 



Notwithstanding the pledge of the Collateral, the Borrower hereby acknowledges,
admits and agrees that the Borrower’s obligations under this Note are recourse
obligations of the Borrower to which the Borrower pledges its full faith and
credit.

The Borrower, and any endorsers or guarantors hereof, (a) severally waive
diligence, presentment, protest and demand and also notice of protest, demand,
dishonor and nonpayments of this Note, (b) expressly agree that this Note, or
any payment hereunder, may be extended from time to time, and consent to the
acceptance of further Collateral, the release of any Collateral for this Note,
the release of any party primarily or secondarily liable hereon, and
(c) expressly agree that it will not be necessary for the Lender, in order to
enforce payment of this Note, to first institute or exhaust the Lender’s
remedies against the Borrower or any other party liable hereon or against any
Collateral for this Note. No extension of time for the payment of this Note, or
any installment hereof, made by agreement by the Lender with any person now or
hereafter liable for the payment of this Note, shall affect the liability under
this Note of the Borrower, even if the Borrower is not a party to such
agreement; provided, however, that the Lender and the Borrower, by written
agreement between them, may affect the liability of the Borrower.

Any reference herein to the Lender shall be deemed to include and apply to every
subsequent holder of this Note. Reference is made to the Loan Agreement for
provisions concerning optional and mandatory prepayments, Collateral,
acceleration and other material terms affecting this Note.

Any enforcement action relating to this Note may be brought by motion for
summary judgment in lieu of a complaint pursuant to Section 3213 of the New York
Civil Practice Law and Rules.

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES (OTHER THAN
SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW, WHICH BY ITS TERMS
APPLIES TO THIS NOTE). THE BORROWER HEREBY SUBMITS TO THE NON-EXCLUSIVE GENERAL
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK LOCATED IN THE BOROUGH OF
MANHATTAN, THE FEDERAL COURTS OF THE UNITED STATES OF AMERICA FOR THE SOUTHERN
DISTRICT OF NEW YORK, AND APPELLATE COURTS FROM ANY THEREOF FOR PURPOSES OF ALL
LEGAL PROCEEDINGS ARISING OUT OF OR RELATING TO THIS NOTE OR THE TRANSACTIONS
CONTEMPLATED HEREBY. THE BORROWER HERETO IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
LAYING OF THE VENUE OF ANY SUCH PROCEEDING BROUGHT IN SUCH A COURT IN THE
BOROUGH OF MANHATTAN AND ANY CLAIM THAT ANY SUCH PROCEEDING BROUGHT IN SUCH A
COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM. THE BORROWER HERETO HEREBY
CONSENTS TO PROCESS BEING SERVED IN ANY SUIT, ACTION OR PROCEEDING WITH RESPECT
TO THIS NOTE, OR ANY DOCUMENT DELIVERED PURSUANT HERETO BY THE MAILING OF A COPY
THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, RETURN RECEIPT
REQUESTED, TO ITS RESPECTIVE ADDRESS SPECIFIED AT THE TIME FOR NOTICES UNDER THE





EXHIBIT 2.02(a)-2

--------------------------------------------------------------------------------

 



LOAN AGREEMENT OR TO ANY OTHER ADDRESS OF WHICH IT SHALL HAVE GIVEN WRITTEN OR
ELECTRONIC NOTICE TO THE LENDER. THE FOREGOING SHALL NOT LIMIT THE ABILITY OF
ANY PARTY HERETO TO BRING SUIT IN THE COURTS OF ANY OTHER JURISDICTION.

THE BORROWER HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO A TRIAL BY JURY WITH
RESPECT TO ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS NOTE.

[Signature Page Follows]

 

PENNYMAC LOAN SERVICES, LLC

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:





EXHIBIT 2.02(a)-3

--------------------------------------------------------------------------------

 



SCHEDULE OF LOANS

This Note evidences Loans made under the within‑described Loan Agreement to the
Borrower, on the dates, in the principal amounts and bearing interest at the
rates set forth below, and subject to the payments and prepayments of principal
set forth below:

Date Made

 

Principal
Amount of
Loan

 

Amount
Paid or
Prepaid

 

Amount of
Additional
Draws

 

Unpaid
Principal
Amount

 

Notation
Made by

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



EXHIBIT 2.02(a)-4

--------------------------------------------------------------------------------

 



EXHIBIT 2.03

to Loan and Security Agreement

FORM OF BORROWER FUNDING REQUEST

[DATE]

Credit Suisse AG, Cayman Islands Branch

Eleven Madison Avenue, 4th Floor

New York, New York 10010

Attention: Margaret Dellafera

Attention: [ ]

Ladies and Gentlemen:

This [Initial] Borrower Funding Request is delivered to you pursuant to
Section 2.03 of the Loan and Security Agreement, dated as of February 1, 2018
(as amended, supplemented, restated or otherwise modified from time to time, the
“Loan Agreement”), among PennyMac Loan Services, LLC, as the Borrower (the
“Borrower”), Private National Mortgage Acceptance Company, LLC (the “Guarantor”)
and Credit Suisse AG, Cayman Islands Branch, as lender (the “Lender”). Unless
otherwise defined herein or as the context otherwise requires, terms used herein
have the meaning assigned thereto under Schedule I of the Loan Agreement.

The undersigned hereby requests that a Loan be made in the aggregate principal
amount of $____ on _________, 20__ to be secured by the Servicing Rights.

An updated Electronic File, revised to reflect the acquisition of any additional
Servicing Rights purchased by the Borrower since the most recently delivered
Electronic File, has been delivered pursuant to Section 2.03 of the Loan
Agreement. Such Electronic File reflects all Eligible Servicing Rights that
constitute Collateral under the terms and conditions of the Agreement and a
schedule of the mortgage loans related to the Servicing Rights identified in
Electronic File is attached hereto as Schedule One.

[TO BE USED FOR ALL FUNDINGS THAT INVOLVE NEW COLLATERAL] [The Borrower hereby
acknowledges and agrees that (other than with respect to the Agreement) (i) the
Servicing Rights currently pledged as Collateral under the Agreement and
(ii) any of the Servicing Rights identified on Schedule One attached hereto, are
not currently assigned, pledged, conveyed or encumbered under any credit,
warehouse or financing facility. The Borrower further acknowledges and agrees
that (other than under the Agreement) it shall not assign, pledge, convey or
encumber such Servicing Rights under any credit, warehouse or financing facility
in the future, except with prior notice to, and consent from, the Lender.]

The undersigned hereby acknowledges that the delivery of this [Initial] Borrower
Funding Request and the acceptance by the undersigned of the proceeds of the
Loan requested hereby constitute a representation and warranty by the
undersigned that all conditions precedent to such Loan specified in Article V of
the Loan Agreement have been satisfied and will continue to be satisfied after
giving effect to such Loan.





EXHIBIT 2.03-1

--------------------------------------------------------------------------------

 



The undersigned further represents and warrants that either (a) the Agency
Guides and the Servicing Contracts have not been materially modified since the
last date the undersigned delivered a Borrower Funding Request or (b) attached
hereto is a true and complete description of any changes to the applicable
Servicing Contracts since the last date the undersigned delivered a Borrower
Funding Request.

Please wire transfer the proceeds of the Loan to the following account pursuant
to the following instructions:

[______________]

The undersigned has caused this [Initial] Borrower Funding Request to be
executed and delivered, and the certification and warranties contained herein to
be made, by its duly authorized officer this ____ day of _________, 20__.

 

PENNYMAC LOAN SERVICES, LLC,

 

   as the Borrower

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Acknowledged and agreed:

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 





EXHIBIT 2.03-2

--------------------------------------------------------------------------------

 



SCHEDULE ONE

ELECTRONIC FILE

[To be provided by Borrower.]

 

 



EXHIBIT 2.03-3

--------------------------------------------------------------------------------

 



EXHIBIT 2.08(a)

FORM OF REPAYMENT NOTICE

[ ], 20__

TO:      The Lender as defined in the Loan Agreement referred to below

Reference is hereby made to the Loan and Security Agreement, dated as of
February 1, 2018 (as heretofore amended, the “Loan Agreement”), among PennyMac
Loan Services, LLC, as the Borrower (the “Borrower”), Private National Mortgage
Acceptance Company, LLC (the “Guarantor”) and Credit Suisse AG, Cayman Islands
Branch, as lender (the “Lender”). Capitalized terms not otherwise defined herein
are used herein as defined in the Loan Agreement.

The Borrower hereby notifies you that, pursuant to Section 2.08[(a)/(b)] of the
Loan Agreement, it shall make a repayment of the Loans outstanding under the
Loan Agreement to the Lender on [ ], 20__ in the amount of $_____.

Also included in the repayment amount shall be accrued and unpaid interest, in
the amount of $__________________.





EXHIBIT 2.08(a) - 1

--------------------------------------------------------------------------------

 



The undersigned has caused this Repayment Notice to be executed and delivered by
its duly authorized officer this_________ day of ____________, 20__.

 

PENNYMAC LOAN SERVICES, LLC,

 

     as the Borrower

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 



EXHIBIT 2.08(a) - 2

--------------------------------------------------------------------------------

 

 

EXHIBIT 2.08(b)

FORM OF PREPAYMENT NOTICE

[ ], 20__

TO:      The Lender as defined in the Loan Agreement referred to below

Reference is hereby made to the Loan and Security Agreement, dated as of
February 1, 2018 (as heretofore amended, the “Loan Agreement”), among PennyMac
Loan Services, LLC, as the Borrower (the “Borrower”), Private National Mortgage
Acceptance Company, LLC (the “Guarantor”) and Credit Suisse AG, Cayman Islands
Branch, as lender (the “Lender”). Capitalized terms not otherwise defined herein
are used herein as defined in the Loan Agreement.

The Borrower hereby notifies you that pursuant to and in compliance with
Section 2.09 of the Loan Agreement, it shall make a prepayment of Loans
outstanding under the Loan Agreement on [  ], 20__ in the amount of $________.

Also included in the prepayment amount shall be accrued and unpaid interest, in
the amount of $____________.

The undersigned has caused this Prepayment Notice to be executed and delivered
by its duly authorized officer this_________ day of ___________, 20__.

 

 

PENNYMAC LOAN SERVICES, LLC,

 

     as the Borrower

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

EXHIBIT 2.08(b)-1

--------------------------------------------------------------------------------